EXHIBIT 10(S)
G&K SERVICES
EXECUTIVE DEFERRED COMPENSATION PLAN
(Amended and restated generally as of January 1, 2008)
Prepared By:
Leonard, Street and Deinard/AMB
Professional Association
150 S. Fifth Street #2300
Minneapolis, MN 55402
(612) 335-1500





--------------------------------------------------------------------------------



 



G&K SERVICES
EXECUTIVE DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS

         
ARTICLE 1 The Plan
    1  
1.01 Establishment, Amendments and Restatements
    1  
1.02 Purpose of Plan; Compliance with Code Section 409A
    2  
1.03 Adoption by Affiliates
    2  
1.04 Plan Benefits Exempt from Compliance with Code Section 409A
    2  
 
       
ARTICLE 2 Definitions
    4  
 
       
ARTICLE 3 Participation
    9  
3.01 In General
    9  
3.02 Participation Conditions
    10  
 
       
ARTICLE 4 Participant Compensation Deferral
    10  
4.01 Deferral Elections
    10  
4.02 Minimum and Maximum Deferrals
    12  
4.03 Reduction of Compensation
    12  
4.04 Election to Defer Irrevocable
    12  
 
       
ARTICLE 5 Employee and employer Contributions
    12  
5.01 Employee Contributions
    12  
5.02 Employer Retirement Contributions
    12  
5.03 Matching Contributions
    13  
5.04 Employer Transition Contributions
    13  
 
       
ARTICLE 6 Vesting and Forfeitures
    14  
6.01 Fully Vested Deferral Account
    14  
6.02 Vesting and Forfeiture of Employer Contribution Account
    14  
6.03 Forfeiture of Employer Contribution Account for Competition
    15  
6.04 Change in Control Definitions
    16  
 
       
ARTICLE 7 Investment Return or Loss
    17  
7.01 Determination of Investment Return or Loss
    17  
7.02 Options For Measurement of Investment Return or Loss
    18  
 
       
ARTICLE 8 Accounting
    19  
8.01 Establishment and Crediting or Debiting of Accounts
    19  
8.02 Determination of Accounts
    20  
8.03 Statement of Account
    21  
8.04 Accounting Device Only
    21  
 
       
ARTICLE 9 Payment of Benefits
    21  
9.01 Retirement Benefits
    21  
9.02 Form and Time of Payment for Retirement Benefit or Disability Benefit
    22  
9.03 Payment of Disability Benefit or Exempt Benefit After a Disability
    26  
9.04 Minimum Benefits Payable Before Retirement or Disability
    26  
9.05 Unforeseeable Emergency or Hardship Distribution
    28  

i



--------------------------------------------------------------------------------



 



         
9.06 Withholding or Advance Benefit Distribution for FICA Taxes
    30  
9.07 Six Month Delay of Benefit Payments to Specified Employees
    31  
9.08 Lump Sum Payment of Small Non-forfeitable Benefit
    32  
9.09 Survivorship Benefits
    33  
9.10 Recipients of Payments
    33  
9.11 Beneficiary Designation
    33  
9.12 Earlier or Later Benefit Payments by Trustee
    34  
9.13 Tax Withholding from Benefit Payments
    34  
9.14 Delay of Payments for Compliance with Laws or Contractual Obligations
    34  
9.15 Time of Payment Generally
    35  
 
       
ARTICLE 10 Claims and Review Procedure
    35  
10.01 Claims Procedure
    35  
10.02 Review Procedure
    36  
10.03 Disability Claim for Benefits
    36  
10.04 Review of a Denied Disability Claim
    37  
10.05 Deadline to File Claim
    37  
10.06 Exhaustion of Administrative Remedies
    37  
10.07 Deadline to File Legal Action
    37  
10.08 Committee Discretion; Court Review
    37  
 
       
ARTICLE 11 Administration
    38  
11.01 Administration
    38  
11.02 Powers of the Retirement Committee
    38  
11.03 Actions of the Plan Sponsor and Retirement Committee
    38  
11.04 Delegation
    38  
11.05 Reports and Records
    38  
11.06 Correction Of Plan Errors
    38  
 
       
ARTICLE 12 Amendment and Termination
    39  
12.01 Right to Amend and Terminate
    39  
12.02 Protection of Participants upon Amendment and Termination
    39  
12.03 Plan Termination Procedures and Restrictions
    39  
 
       
ARTICLE 13 Miscellaneous
    40  
13.01 No Guaranty of Employment
    40  
13.02 Life Insurance and Funding
    41  
13.03 Non-Alienation
    41  
13.04 Applicable Laws
    42  
13.05 Form of Communication
    42  
13.06 Captions
    42  
13.07 Severability
    42  
13.08 Binding Instrument
    42  

ii



--------------------------------------------------------------------------------



 



G& K SERVICES
EXECUTIVE DEFERRED COMPENSATION PLAN
(Amended and restated generally as of January 1, 2008)
ARTICLE 1
THE PLAN
     1.01 Establishment, Amendments and Restatements.
     (a) Plan and Plan Sponsor. As of January 1, 1989, G&K Services, Inc. (the
“Plan Sponsor”), established for the benefit of certain executive and
professional employees, a deferred compensation plan then known as the “G&K
Services, Inc. Executive Deferred Compensation Plan” (as amended, the “Plan”).
The Plan remains in effect and is intended to supplement the existing G & K
Services 401(k) Savings Incentive Plan maintained by the Plan Sponsor and
intended to be qualified under section 401(k) of the Internal Revenue Code of
1986, as amended (the “Code”). Pursuant to Section 12.01 of the Plan, it has
been amended from time to time and was last restated in a document effective as
of January 1, 2004. Since then, it has been further amended by a First Amendment
dated November 11, 2005, and a Second Amendment dated December 6, 2006.
     (b) 2008 Plan Restatement. Except as otherwise specified herein, this
amendment and restatement of the Plan is effective as of January 1, 2008. This
instrument incorporates all previous amendments, including (i) the First
Amendment, which required that the Plan be operated in compliance with Code
section 409A, as of January 1, 2005 (except for Exempt Benefits); and changed
the method for measurement of Investment Return or Loss; and (ii) the Second
Amendment, which enhanced the Plan’s benefits as of January 1, 2007, changed the
payment election provisions and certain other provisions to comply with Code
section 409A, retroactively as of January 1, 2005, and changed certain
administrative provisions. This amended and restated Plan document also
clarifies some provisions and amends some provisions to comply with Treasury
Regulations issued in 2007 under Code section 409A, but is not intended to
enhance or adversely affect any Plan benefits or related rights or features in
any material way, except to the extent necessary to comply with Code section
409A (with respect to those Plan benefits subject to Code section 409A).
     (c) Executive Retirement Trust. Pursuant to Section 13.02 of the Plan, the
Plan Sponsor has also established a Trust under a written agreement dated in
December 1989, and entitled “G&K Services, Inc. Executive Retirement Trust.”
That agreement has been amended by a First Amendment dated December 6, 2006,
which made changes necessary to comply with Code section 409A, and other
administrative changes requested by the Trustee. The Plan Sponsor intends to
request that the Trustee approve a Second Amendment (or amendment and
restatement) of that agreement that would be intended to comply with Treasury
Regulations issued in 2007 under Code section 409A. The Trustee who is currently
receiving and holding Employer Group contributions under that Trust, with
respect to this Plan, is Wells Fargo Bank, N.A.

1



--------------------------------------------------------------------------------



 



     1.02 Purpose of Plan; Compliance with Code Section 409A.
     (a) Purpose. The purpose of the Plan is to provide designated executive and
professional employees of the Employer Group (defined below) with an opportunity
and an incentive to save a portion of their Compensation and to provide benefits
upon death or any Separation from Service, subject to certain conditions
intended to encourage their continued strong interest in the Employer Group’s
success.
     (b) Compliance with Code Section 409A. During the period between January 1,
2005, and December 31, 2007, the Plan Sponsor and the Retirement Committee have,
except to the extent otherwise provided in Section 1.04, operated and
administered the Plan in a manner that complied in good faith with Code section
409A, Internal Revenue Service Notice 2005-1, the Proposed Regulations issued
under Code section 409A on October 4, 2005, Internal Revenue Service Notice
2006-79 and subsequent guidance issued under Code section 409A, notwithstanding
any contrary provisions of the Plan other than Section 1.04. After December 31,
2007, this Plan shall, except to the extent otherwise provided in Section 1.04,
be interpreted, operated and administered in a manner intended to comply in good
faith with Code section 409A, Internal Revenue Service Notice 2005-1 (and other
Notices that have not been revoked for 2008), and the Treasury Regulations
issued thereunder. After December 31, 2008, this Plan shall, except to the
extent otherwise provided in Section 1.04, be interpreted, operated and
administered in a manner intended to comply with Code section 409A and the
Treasury Regulations issued thereunder.
     1.03 Adoption by Affiliates. With the consent of the Plan Sponsor, this
Plan has been adopted by certain of the Plan Sponsor’s Affiliates (as defined
below) for the benefit of such of its executive and professional employees as
each such Affiliate may recommend for designation by the Retirement Committee.
     1.04 Plan Benefits Exempt from Compliance with Code Section 409A.
     (a) Treatment of Exempt Benefits. Notwithstanding any contrary provisions
of the Plan other than this Section 1.04, to the extent that any portion of the
balances in a Participant’s Deferral Account and Employer Contribution Account
(and any subsequent Investment Returns or Losses on such balances) was no longer
subject to forfeiture under Article 6 of the Plan as of December 31, 2004 (an
“Exempt Benefit”), the Exempt Benefit shall be separately accounted for under
the Plan, administered and paid after 2004 without regard to Code section 409A
or any Plan amendment adopted after December 31, 2004, except for: (i) this
Section 1.04 (including any amendments thereto); (ii) Section 9.02(b)(ii) of
this instrument, which no longer includes the 20-year installment payment option
and requires installment payments to be made monthly; (iii) Section 2 of the
First Amendment to the Plan (dated in 2005), which is now the first paragraph of
Section 7.02 of this instrument and was intended to change the method of
calculating Investment Return or Loss; (iv) Section 18 of the Second Amendment
(dated in 2006), which is now Section 9.06 of this instrument and is intended to
comply with Code section 3121(v)(2); (v) Section 9.08 of this instrument, which
allows accelerated payment of small benefit amounts; and (vi) any other
amendment that is not a material modification (as defined in

2



--------------------------------------------------------------------------------



 



subsection (c) below) of the Plan (or the Trust established under Section 12.02)
made after October 3, 2004, with respect to the Exempt Benefit.
     (b) Exempt Benefit Amounts. The amount of a Participant’s Exempt Benefit
(if any) shall initially be equal, as of December 31, 2004, to the portion of
the Participant’s Deferral Account balance derived from Compensation deferred by
the Participant under a Deferral Agreement, plus the portion (if any) of the
Participant’s Employer Contribution Account balance derived from Matching
Contributions (if any) that was no longer subject to forfeiture under Article 6;
and such account balances shall include any amounts that were required under the
Plan to be credited as of that date, had not yet been credited, and were
actually credited as at later time. The Exempt Benefit amount shall thereafter
include any later adjustments for subsequent Investment Returns or Losses on
such balances.
     (c) Material Modifications. A modification of the Plan is a “material
modification” only if a benefit or right existing as of October 3, 2004, is
materially enhanced or a new material benefit or right is added (whether or not
permitted under Code section 409A); and such material enhancement or addition
affects any Exempt Benefit; provided, however, that the none of the following
actions is a material modification:
     (i) the Retirement Committee or any member of the Employer Group exercises
its discretion over the time and manner of payment of an Exempt Benefit, to the
extent such discretion is expressly provided under the terms of the Plan as in
effect on October 3, 2004, which are set forth in the amended and restated Plan
document effective as of January 1, 2004 (the “2004 Plan Document”), to the
extent such discretion has not been limited or eliminated by any provision of
this Plan document that applies to Exempt Benefits;
     (ii) a Participant’s exercise of any right permitted under the 2004 Plan
Document with respect to an Exempt Benefit, to the extent such right has not
been limited or eliminated by any provision of this Plan document that applies
to Exempt Benefits;
     (iii) any reduction, limitation or elimination of an existing benefit or
right with respect to an Exempt Benefit;
     (iv) any modification of or addition to the investment funds used to
measure Investment Return or Loss; or
     (v) any modification, such as Section 9.08 of this instrument, that allows
the Employer Group or the Retirement Committee to require distribution of the
entire vested Plan benefit of a Participant, an Alternate Payee or a Beneficiary
(including an Exempt Benefit and any benefits under any other Employer Group
arrangements that must be aggregated with this Plan under Code section 409A) in
a lump sum that does not exceed the applicable dollar amount under Code section
402(g)(1)(B) ($15,500 in 2007 and 2008).

3



--------------------------------------------------------------------------------



 



ARTICLE 2
DEFINITIONS
     2.01 Use of Definitions. Whenever used in the Plan, the following words and
phrases shall have the meanings set forth below unless the context plainly
requires a different meaning. When the defined meaning is intended, each of the
following terms is capitalized.
     2.02 “Account” means the combined separate accounts that the Plan Sponsor
maintains on its books for a Participant under the Plan. This Plan provides for
Deferral Accounts and Employer Contribution Accounts. Effective as of January 1,
2005, if a Participant is entitled to an Exempt Benefit, each of those separate
Accounts maintained for the Participant shall be divided into separate
sub-Accounts, one containing any Exempt Benefits and another containing all
other benefits accrued for the Participant in that Account. Effective as of
January 1, 2005, a separate Account shall be established for any Participant who
remains employed or is re-employed after a Separation from Service and is
eligible to participate in the Plan for any Plan Year beginning after the
Separation from Service.
     2.03 “Affiliate” means, effective as of January 1, 2005, any business
entity or other person with whom the Plan Sponsor would be treated as a single
employer as part of either (a) a controlled group of corporations described in
Code section 414(b), or (b) a group of trades or businesses (whether or not
incorporated) that are under common control as described in Code section 414(c),
or some combination of such groups.
     2.04 “Alternate Payee” means a Participant’s former spouse who is entitled
to receive any share of the Participant’s Account pursuant to a court order that
has been qualified under Section 13.03(b).
     2.05 “Beneficiary” means a person designated pursuant to Section 9.11, to
receive certain survivor benefits hereunder in the event of the death of a
Participant or an Alternate Payee.
     2.06 “Code” means the Internal Revenue Code of 1986, as amended. References
to a Code section shall be deemed to be to that section as it now exists and to
any successor provision. Except as otherwise provided in Section 1.02(b), any
references to a section of the Code shall also include any Treasury Regulations
issued thereunder, and any other applicable guidance issued thereunder by the
Internal Revenue Service.
     2.07 “Compensation” means a Participant’s wages, salaries, fees for
professional service and other amounts received (whether or not paid in cash)
for personal services actually rendered in the course of employment with the
Employer Group, but only to the extent the amounts are includible in gross
income; provided, however, that Compensation also includes elective
contributions (amounts excludible from the Participant’s gross income under Code
section 125, 132(f)(4), the Qualified Savings Plan or under this Plan),
notwithstanding the exclusions listed below. Compensation includes, but is not
limited to, commissions paid salespersons, compensation for services on the
basis of a percentage of profits, commissions on insurance premiums, tips, and
bonuses. Compensation does not include:

4



--------------------------------------------------------------------------------



 



     (a) Employer Group contributions to a plan of deferred compensation (to the
extent the contributions are not included in the gross income of the Participant
for the taxable year in which contributed), nor any distributions from a plan of
deferred compensation, regardless of whether such amounts are includible in the
gross income of the Participant when distributed.
     (b) Amounts realized from the exercise of a non-qualified stock option, or
when restricted stock (or property) held by a Participant either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture.
     (c) Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option described in Part II, Subchapter D,
Chapter 1, Subtitle A of the Code.
     (d) Other amounts that receive special tax benefits, such as premiums for
group term life insurance.
     (e) Any cash bonuses paid to any Participant to assist the Participant in
paying income taxes resulting from either the issuance of stock in the Plan
Sponsor to the Participant pursuant to the Plan Sponsor’s 2006 Equity Incentive
Plan, as amended (or any predecessor, successor or modification to such plan),
or any employment termination-related restrictions related to such stock.
     (f) Any amounts paid under the Long-Term Cash Incentive Plan (or any
successor or modification to such plan) or any other plan adopted as a
substitute or replacement for equity incentives as determined by the Committee.
     (g) Employee expense reimbursements, automobile allowances, taxable or
nontaxable fringe benefits (whether or not paid in cash), director’s fees,
contributions made by the Employer Group under any deferred compensation plan
(including without limitation this Plan and the G&K Services Supplemental
Executive Retirement Plan maintained by the Plan Sponsor), payments made by the
Employer Group for group insurance, hospitalization and like benefits, severance
pay, or contributions made by the Employer Group under any other employee
benefit plan, other than Employer Group contributions made pursuant to any
salary reduction agreements described in the preceding paragraph.
     Compensation shall include the following types of compensation paid after a
Participant’s severance from employment with the Employer Group to the extent
such amounts are paid by 21/2 months after Separation from Service:
     (h) Regular compensation for services during the Participant’s regular
working hours, or compensation for services outside the Participant’s regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar payments if the compensation would have been paid to the
Participant prior to a Separation from Service if the Participant had continued
in employment with the Employer Group.

5



--------------------------------------------------------------------------------



 



     (i) Leave cashouts if the amounts would have been included in the
definition of Compensation if they were paid prior to the Participant’s
Separation from Service, and the amounts are payment for unused accrued bona
fide sick, vacation, or other leave, but only if the Participant would have been
able to use the leave if employment had continued.
     2.08 “Declared Rate” means, with respect to any Plan Year, the annual
percentage interest rate determined by the Retirement Committee for such Plan
Year, which rate shall not be less than the lowest rate paid on bank savings
accounts in Minneapolis, Minnesota as of the date of such determination.
     2.09 “Deferral Account” means an account maintained for a Participant on
the books of the Plan Sponsor, to which has been credited, pursuant to
Article 8: (a) all Compensation deferred by the Participant under a Deferral
Agreement, and (b) any Investment Return or Loss with respect to such deferred
Compensation. Effective as of January 1, 2005, if a Participant is entitled to
Exempt Benefits, his or her Deferral Account shall be divided into separate
sub-Accounts, one containing the portion consisting of Exempt Benefits and
another containing all other amounts maintained in that Deferral Account.
     2.10 “Deferral Agreement” means a written salary reduction agreement
between a Participant and a member of the Employer Group pursuant to Article 4,
regarding the Participant’s benefits and deferral of Compensation under this
Plan.
     2.11 “Determination Date” ordinarily means the last day of each Plan Year
(currently December 31); and also means any other date prescribed by the Plan as
the date on which the balance of any Account is determined as provided in
Section 8.02.
     2.12 “Disability” means, with respect to Exempt Benefits, the Participant’s
disability as defined in the Plan Sponsor’s long-term disability plan then
covering the Participant, which disability continues for at least 180 days.
Disability means with respect to other benefits, that the Participant, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, either:
     (a) is unable to engage in any substantial gainful activity;
     (b) has received income replacement benefits for a period of not less than
three months under such long-term disability plan or any other accident and
health plan covering employees of the Employer Group; or
     (c) has been determined to be totally disabled by the Social Security
Administration. Disability under subsections (a) and (b) shall be determined by
a physician selected by the Employer Group. A Participant shall cooperate with
the Employer Group, including making the Participant reasonably available for
examination by physicians at the Employer Group’s request and at the Employer
Group’s expense to determine whether or not the Participant is Disabled.

6



--------------------------------------------------------------------------------



 



     2.13 “Disability Benefit” shall have the meaning, effective as of
January 1, 2005, set forth in the first paragraph of Section 9.03.
     2.14 “Employer Contribution Account” means an account maintained for a
Participant on the books of the Plan Sponsor, to which has been credited,
pursuant to Article 8: (a) all Employer Contributions allocated for the
Participant under Article 5, and (b) any Investment Return or Loss with respect
to such Employer Contributions. Effective as of January 1, 2005, if a
Participant is entitled to Exempt Benefits, his or her Employer Contribution
Account shall be divided into separate sub-Accounts, one containing the portion
consisting of Exempt Benefits and another containing all other amounts
maintained in that Employer Contribution Account.
     2.15 “Employer Contributions” shall mean any Employer Group contribution
amounts allocated for a Participant as Employer Retirement Contributions under
Section 5.02, Matching Contributions under Section 5.03 or Employer Transition
Contributions under Section 5.04.
     2.16 “Employer Group” means the Plan Sponsor and all of its Affiliates.
     2.17 “Exempt Benefit” shall, at any particular time after December 31,
2004, mean an Exempt Benefit described in Section 1.04 that remains an Exempt
Benefit under the terms of Section 1.04.
     2.18 “Fiscal Year” means, effective as of January 1, 2005, the Plan
Sponsor’s fiscal year, which is currently a 52 or 53-week period generally
including the period from each July through the next June.
     2.19 “Fiscal Year Incentive” means Compensation consisting of a bonus or
other incentive that is based on a Fiscal Year, and is otherwise scheduled to be
paid within two and one-half months after such Fiscal Year.
     2.20 “Investment Return or Loss” means the positive or negative net dollar
amount, as applicable, determined under Article 7 as an adjustment of a
Participant’s Account balance for any Plan Year or portion thereof.
     2.21 “Normal Retirement Date” means the date a Participant attains age 60.
     2.22 “Participant” means only an executive or professional employee of any
member of the Employer Group that has adopted this Plan, if such employee has
been specifically designated by the Retirement Committee for participation in
this Plan for the next Plan Year. The Retirement Committee shall designate the
Participants eligible to participate in this Plan during each Plan Year by no
later than the last day of the prior Plan Year, or with respect to deferrals of
a Fiscal Year Incentive, by no later than the last day of the Fiscal Year
preceding the Fiscal Year with respect to which the deferral of Fiscal Year
Incentive is being made. Any such individual shall remain a Participant, to the
extent of his or her Account balance, until such Account balance is either
forfeited or fully distributed under the Plan.
     2.23 “Plan” means the deferred compensation plan set forth in this
instrument and as amended or restated from time to time, which is now called the
“G&K Services Executive Deferred Compensation Plan.”

7



--------------------------------------------------------------------------------



 



     2.24 “Plan Sponsor” means G&K Services, Inc., a Minnesota corporation.
     2.25 “Plan Year” means the twelve (12) month period commencing each January
1 and ending the following December 31.
     2.26 “Qualified Savings Plan” means the G&K Services 401(k) Savings
Incentive Plan, a qualified profit sharing plan containing a “cash-or-deferred
arrangement” within Code section 401(k), established by the Plan Sponsor as of
March 1, 1986, and as amended from time to time.
     2.27 “Retirement Benefit” means the retirement benefit described in
Section 9.01.
     2.28 “Retirement Committee” means the Retirement Committee from time to
time appointed by the Board of Directors of the Plan Sponsor to administer its
Qualified Savings Plan. The Retirement Committee shall be this Plan’s Plan
administrator.
     2.29 “Separation from Service” means, effective as of January 1, 2005, and
solely for purposes of this Plan, the Participant’s Termination of Employment
with the Employer Group (as defined at the end of this Section 2.29); provided,
however, that:
     (a) Unless the Participant has resigned or been discharged from such
employment, his or her employment with the Employer Group shall be treated as
continuing, without a Separation from Service, while he or she is on military
leave, sick leave or other bona fide leave of absence, if the period of such
leave does not exceed six months or, if longer, any period during which the
Participant’s right to return to active service with the Employer Group is
provided either by applicable statute or by contract. If any such leave exceeds
six months and the Participant has no statutory or contract right to return to
active service with the Employer Group, he or she will be deemed to have a
Separation from Service on the day after such six-month period ends. A leave of
absence is a “bona fide leave of absence” only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer Group.
     (b) Whether or not the Participant ceases to be a common-law employee of
the Employer Group, his or her service with the Employer Group shall be treated
as continuing, without a Separation from Service, while the Participant
continues to provide bona fide services to any member of the Employer Group, in
any capacity (other than as a member of its Board of Directors), as an employee,
independent contractor or otherwise, at a level that is 50% or more of the
average level of bona fide service performed by the Participant for the Employer
Group in any capacity during the immediately preceding 36-month period (or any
lesser period of such service), unless the following paragraph applies to the
Participant.
     (c) Except as otherwise provided in paragraph (a) above, the Participant
shall be treated as having a Separation from Service with the Employer Group if
either (i) the Employer Group and the Participant reasonably anticipate that, as
of a particular date, the Participant will no longer provide any services to the
Employer Group (in any capacity); or (ii) any agreement or arrangement for
continuing services to the Employer Group indicates that the Employer Group and
the Participant reasonably anticipate that, as of a

8



--------------------------------------------------------------------------------



 



particular date, the level of bona fide services will permanently decrease to
less than 50% of the average level of bona fide services provided during the
preceding 36-month period (or any lesser period of such service).
     (d) For purposes of this definition of “Separation from Service,” any
measurement of the level (or average level) of a Participant’s bona fide
services during any period shall be based on work hours that are generally taken
into account in determining the Participant’s compensation from the Employer
Group, except as provided otherwise in the following sentence. During any
portion of the Participant’s bona fide leave of absence described in paragraph
(a) above, before the Participant’s Separation from Service occurs, such
measurement shall be based on the following factors, as applicable: (i) if the
Participant is receiving any form of compensation from the Employer Group during
the leave, the Participant shall be treated as providing the same level of bona
fide services as would have been required for such compensation in the absence
of the leave; or (ii) if the Participant is not receiving any form of
compensation from the Employer Group during the leave, the period of the leave
is disregarded.
     (e) For purposes of this definition of “Separation from Service,” but not
the following definition of Termination of Employment, the definition of
“Employer Group” shall be modified as provided in the definition of Separation
from Service under Code section 409A, by reducing certain ownership thresholds
from 80% to 50%.
     2.30 “Termination of Employment” shall mean the Participant’s ceasing to be
employed as a common-law employee of the Employer Group for any reason
whatsoever, voluntary or involuntary, other than by reason of his or her death
or an approved leave of absence.
     2.31 “2004 Plan Document” means the amended and restated Plan document
effective as of January 1, 2004.
ARTICLE 3
PARTICIPATION
     3.01 In General. Each Participant shall be entitled to participate in this
Plan as of the first day of the Plan Year following his or her selection as a
Participant for that Plan Year (or with respect to deferrals of Fiscal Year
Incentives, as of the first day of the Fiscal Year following his or her
selection as a Participant for that Fiscal Year). A Participant’s right to defer
Compensation and receive any further allocations of Employer Contributions shall
cease at the earliest of (a) the Participant’s death, (b) the Participant’s
Termination of Employment, (c) the Participant’s Separation from Service, or
(d) the beginning of any Plan Year following the Plan Year of the Participant’s
initial eligibility, if the Retirement Committee does not select the employee as
a Participant for such following Plan Year.
     If a Participant does not have a Termination of Employment, but is not
eligible to defer Compensation or receive any further allocations of Employer
Contributions for any Plan Year, the balance of his or her Account shall
nevertheless continue to be credited or debited with any

9



--------------------------------------------------------------------------------



 



Investment Return or Loss as of each Determination Date, except as otherwise
provided in Section 12.03, until the entire Account balance is paid or forfeited
under this Plan.
     3.02 Participation Conditions. As a condition of participation in and
receipt of benefits under this Plan, each Participant agrees to (a) make an
investment fund measurement election under Section 7.02(a), (b) observe all
rules and regulations established by the Plan Sponsor or the Retirement
Committee for administering the Plan, and (c) abide by all decisions of the Plan
Sponsor or the Retirement Committee in the construction and administration of
the Plan.
ARTICLE 4
PARTICIPANT COMPENSATION DEFERRAL
     4.01 Deferral Elections. Except as otherwise provided in this Section 4.01,
it is effective as of January 1, 2005.
     (a) General Rule. Except to the extent provided otherwise in subsection (c)
below with respect to Fiscal Year Incentives, if a Participant is eligible to
participate in this Plan for a Plan Year, the Participant may elect to defer
payment of a portion of his or her Compensation to be earned for services
performed during that Plan Year, until the time such deferred Compensation
becomes payable under this Plan, by timely filing an executed Deferral Agreement
with the member of the Employer Group employing that Participant. Effective as
of January 1, 2007, for purposes of deferring Compensation paid for a payroll
period that began in the preceding Plan Year and includes the last day of the
preceding Plan Year, all services performed during that period shall be treated
as performed in the Plan Year in which the Compensation for that payroll period
is paid, even if some of those services were performed in the preceding Plan
Year.
     (b) Time for Deferral Election. To be effective, a Deferral Agreement must
be filed with such member of the Employer Group before the first day of the Plan
Year in which the Participant will perform the services for any Compensation
that is to be deferred (except as otherwise specifically provided in this
Article 4); and the Deferral Agreement shall remain in effect for that Plan Year
and each later Plan Year in which the Participant remains eligible to defer
Compensation under this Plan, unless the Participant revokes or amends the
Deferral Agreement (in the same manner provided for a new Deferral Agreement)
before the beginning of any such later Plan Year, or an earlier revocation is
permitted as described in Section 4.04.
     (c) Compensation Based on Fiscal Year — 2007. This subsection (c) is
effective as of January 1, 2007, and through December 31, 2007. A Participant’s
Deferral Agreement may include an election to defer payment of a Fiscal Year
Incentive, but only to the limited extent permitted under one of the following
two subsections:
     (i) Performance-Based Fiscal Year Incentive. If the Participant is eligible
to earn a Fiscal Year Incentive that is Performance-Based (as defined in the
next paragraph) for the Fiscal Year ending within a Plan Year, and the
Participant has performed services for the Employer Group continuously during
the entire portion of such Fiscal Year before the Plan Year begins (or any
shorter

10



--------------------------------------------------------------------------------



 



period after the performance criteria were determined for that Fiscal Year),
then the Participant’s Deferral Agreement for that Plan Year may include an
election to defer a portion (up to the limit stated in Section 4.03) of the
Performance-Based Fiscal Year Incentive under this Plan, except for any portion
that is not Performance-Based because it has been promised to the Participant by
the Company or the performance criteria on which that portion is based has
become readily ascertainable (as defined under Code section 409A) before that
election is made.
     Any Fiscal Year Incentive for which a Participant is eligible is
“Performance-Based” only if (A) it is contingent on the satisfaction of
organizational or individual performance criteria (unrelated to the value of the
Plan Sponsor’s capital stock) during a Fiscal Year of at least 52 weeks;
(B) such criteria have been established in writing within 90 days after the
beginning of the Fiscal Year and before satisfaction of the criteria is
substantially certain; and (C) any subjective performance criteria are (1) bona
fide; (2) relate to the performance of the Participant, any group of employees
that includes the Participant or a business unit (including the Employer Group)
for which the Participant provides services; and (3) will not be determined, in
whole or in part, in the discretion of the Participant, any member of his or her
family (as defined under Code section 409A), or any person under the effective
control of the Participant or any such family member, nor may any of those
persons determine any amount of the Fiscal Year Incentive that is based on
subjective performance criteria.
     (ii) New Participant Exception. If a Participant making a Deferral
Agreement for a Plan Year does not qualify to make a deferral election under the
preceding subsection (i), and has not been eligible to participate in this Plan
(except for any Investment Return or Loss adjustments to an existing Account
balance) at any time during the two immediately preceding Plan Years, then the
Participant’s Deferral Agreement may include an election to defer a portion (up
to the limit stated in Section 4.03) of the following fraction of any Fiscal
Year Incentive earned during the Fiscal Year that ends within the Plan Year
covered by the Deferral Agreement, whether or not that Fiscal Year Incentive is
Performance-Based. The numerator of such fraction is the number of days in the
portion of the Fiscal Year that begins on the first day of the Plan Year covered
by the Deferral Agreement, and the denominator is that same number of days plus
the number of days (if any) in which the Participant performed services for the
Employer Group during the portion of that same Fiscal Year which ended before
that Plan Year begins.
     (d) Compensation Based on Fiscal Year — 2008. This subsection (d) is
effective as of January 1, 2008. A Participant’s Deferral Agreement may include
an election to defer payment of a Fiscal Year Incentive, by filing an executed
Deferral Agreement with a member of the Employer Group employing that
Participant. To be effective, a Deferral Agreement must be filed with such
member of the Employer Group before the first day of the Fiscal Year in which
the Participant will earn the Fiscal Year

11



--------------------------------------------------------------------------------



 



Incentive. The Deferral Agreement shall remain in effect for that Fiscal Year
only unless an earlier revocation is permitted as described in Section 4.04.
     4.02 Minimum and Maximum Deferrals. A Participant’s Deferral Agreement
shall specify an amount, if any, that the Participant elects to defer under the
Plan, expressed as a percentage (no less than 1%, and subject to the following
limits), from each of the following types of his or her Compensation for the
Plan Year:
     (a) a separate percentage (if any), not more than 25%, to be deferred from
Compensation payable as base salary; and
     (b) a separate percentage (if any), not more than 50%, to be deferred from
any Compensation payable in cash as a Fiscal Year Incentive.
     4.03 Reduction of Compensation. A Participant’s Compensation otherwise
payable during the Plan Year shall be reduced by the amount of any deferral set
forth in his or her Deferral Agreement for that Plan Year (or the previous Plan
Year, if applicable under Section 4.01(a) with respect to the payroll period for
which such payment is made or under Section 4.01(d) to with respect to a Fiscal
Year Incentive), unless the Deferral Agreement is terminated during the Plan
Year as described in Section 4.04. The reduction of Compensation payable as base
salary shall occur ratably for each pay period affected by the Deferral
Agreement during the applicable Plan Year, and the reduction of Compensation
payable as a bonus or other cash incentive shall occur whenever such incentive
is due to be paid during the Plan Year.
     4.04 Election to Defer Irrevocable. A Participant’s election to defer
Compensation shall be irrevocable for each Plan Year (or Fiscal Year for a
Fiscal Year Incentive), unless the Retirement Committee permits the Participant
to revoke the Deferral Agreement during the Plan Year (or Fiscal Year) under
Section 9.05(a) or the Plan is terminated as permitted under Article 12.
ARTICLE 5
EMPLOYEE AND EMPLOYER CONTRIBUTIONS
     5.01 Employee Contributions. As of each payroll date during a Plan Year,
the Plan Sponsor shall credit (pursuant to Section 8.01) to each Participant’s
Deferral Account an amount equal to the percentage of the Participant’s
Compensation otherwise payable on that payroll date and elected to be deferred
by the Participant under Article 4 during that Plan Year (or the previous Plan
Year, if applicable under Section 4.01(a) to the payroll period for which such
payment is made or under Section 4.02 to Fiscal Year Incentive paid in that Plan
Year).
     5.02 Employer Retirement Contributions. On a weekly basis during each Plan
Year, the Plan Sponsor shall also credit (pursuant to Section 8.01), to the
Employer Contribution Account of each Participant who is eligible under the
following subsection (a), an “Employer Retirement Contribution” allocated by the
Employer Group, in an amount equal to the sum of the amounts determined under
subsection (b) below:
     (a) Eligible Participant. A Participant is eligible for an Employer
Retirement Contribution during a Plan Year if he or she is eligible under
Section 3.01 to defer

12



--------------------------------------------------------------------------------



 



Compensation during the Plan Year as provided in Article 4; and also satisfies
either of the following conditions as of the day before the Plan Year begins:
     (i) the Participant is employed by the Employer Group in a position
designated in its employment records as Vice President or any higher office; or
     (ii) the Participant has been employed by the Employer Group for at least
the entire preceding Plan Year in a position designated in its employment
records as General Manager or Director, and below the level of Vice President.
     (b) Amount of Employer Retirement Contribution. The dollar amount of the
Employer Retirement Contribution allocated each week during a Plan Year, for any
Participant who is eligible under the preceding subsection (a) for the Plan
Year, is equal to the sum of the following amounts:
     (i) 2.5% of the Participant’s Compensation paid during each week of the
Plan Year, plus
     (ii) 4% of the Participant’s Excess Compensation paid during any week of
the Plan Year in which the Participant is paid Excess Compensation. For purposes
of this subsection (b), “Excess Compensation” means Plan Year Compensation in
excess of $200,000 (or such other amount as the Commissioner of Internal Revenue
may prescribe in accordance with section 401(a)(17)(B) of the Code). Such other
amount is $225,000 for 2007 and $230,000 for 2008.
     An Employer Retirement Contribution for a Plan Year will be allocated for
each Participant who is eligible for that allocation during the Plan Year,
whether or not the Participant elected to defer any Compensation under Article 4
for the Plan Year.
     5.03 Matching Contributions. On a weekly basis during each Plan Year, the
Plan Sponsor shall also credit (pursuant to Section 8.01), to the Employer
Contribution Account of each Participant who is eligible under Section 5.02(a)
for allocations of Employer Retirement Contributions for the Plan Year, a
“Matching Contribution” allocated by the Employer Group, in an amount equal to
50% of any Eligible Contributions deferred by the Participant from Compensation
otherwise payable during that week of the Plan Year.
     “Eligible Contributions,” for purposes of allocating weekly Matching
Contribution for a Participant, means the Compensation deferred by the
Participant under this Plan for that week of the Plan Year, but excluding any
amount in excess of 10% of the Participant’s Compensation for that week of the
Plan Year.
     5.04 Employer Transition Contributions. On a weekly basis during each Plan
Year, the Plan Sponsor shall also credit (pursuant to Section 8.01), to the
Employer Contribution Account of each Participant who is eligible under the
following subsection (a), an “Employer Transition Contribution,” in an amount
equal to the applicable percentage (in the table set forth in subsection
(b) below) of the eligible Participant’s Compensation paid during that week of
the Plan Year.

13



--------------------------------------------------------------------------------



 



     (a) Eligible Participant. A Participant is eligible for an Employer
Transition Contribution for a Plan Year if he or she is eligible to defer
Compensation during the Plan Year under Article 4, and has attained age 50 by
the first day of the Plan Year, but only if, as of December 31, 2006, he or she
was a participant in both the G&K Services Pension Plan maintained by the Plan
Sponsor (the “Qualified Pension Plan”), and the G&K Services Supplemental
Executive Retirement Plan maintained by the Plan Sponsor, and the Participant
had by then either:
     (i) attained age 50 and completed at least five years of service for
vesting purposes under the Qualified Pension Plan; or
     (ii) if he or she had not attained age 50, the total of the Participant’s
age and years of service for vesting purposes under the Qualified Pension Plan
was at least 60.
     (b) Amount of Employer Transition Contribution. The dollar amount of the
Employer Transition Contributions allocated for any such eligible Participant
during a Plan Year is based on his or her age on January 1 of that Plan Year,
and Compensation paid during that Plan Year, as shown in the following table:

     
Participant’s Age (on January 1 of the Plan Year)
  Employer Transition Contribution
 
   
At least 50, but less than 55
  1% of Compensation
 
   
At least 55, but less than 60
  2% of Compensation
 
   
At least 60
  3% of Compensation

     An Employer Transition Contribution for a Plan Year will be allocated for
each Participant who is eligible for that type of Employer Contribution during
the Plan Year, whether or not the Participant elected to defer any Compensation
under Article 4 for the Plan Year.
ARTICLE 6
VESTING AND FORFEITURES
     6.01 Fully Vested Deferral Account. The interest of a Participant (or any
Alternate Payee with respect to the Participant) in the Participant’s Deferral
Account, consisting of the amounts deferred from the Participant’s Compensation
under the Plan, and any Investment Return or Loss attributable to such amounts,
shall be fully vested and non-forfeitable at all times.
     6.02 Vesting and Forfeiture of Employer Contribution Account. The interest
of a Participant (or any Alternate Payee with respect to the Participant) in the
Participant’s Employer Contribution Account, consisting of allocated Employer
Contributions and any Investment Return or Loss attributable to such
contributions, shall initially be entirely forfeitable under the last paragraph
of this Section 6.02, but will become fully vested and non-forfeitable as
follows:

14



--------------------------------------------------------------------------------



 



     (a) Upon the Participant’s death or attainment of his or her Normal
Retirement Date while employed as a common-law employee of the Employer Group;
     (b) If the Participant’s Termination of Employment (or any earlier
Separation from Service) occurs before his or her Normal Retirement Date, then
the Participant (and any Alternate Payee with respect to the Participant) shall
be entitled, subject to the Competition forfeiture provided in Section 6.03, to
a vested percentage of such amounts equal to 10% for each Plan Year in which the
Participant (or any Alternate Payee with respect to the Participant) is credited
with at least 1,000 “Hours of Service” (as defined in the Qualified Savings
Plan) with the Employer Group, beginning with the Participant’s first full Plan
Year of eligibility under this Plan (which excludes a Plan Year in which a
Participant is permitted to make a Deferral Agreement with respect to a Fiscal
Year Incentive, but is not permitted to make a Deferral Agreement with respect
to Compensation otherwise earned during the Plan Year that includes the first
day of that Fiscal Year), and excluding any service before January 1, 1989; or
     (c) Upon a Change in Control (as defined in Section 6.04), unless otherwise
determined by the Board of Directors and a majority of the Continuing Directors
(as defined in Section 6.04), that occurs while the Participant is employed as a
common-law employee of the Employer Group, whether or not such employment is
terminated upon or after such Change in Control.
     If a Participant’s Termination of Employment (or any earlier Separation
from Service) occurs before the interest of the Participant (and any Alternate
Payee with respect to the Participant) in the Participant’s Employer
Contribution Account becomes fully vested under this Section 6.02, the
non-vested percentage of the Employer Contribution Account determined under the
preceding subsection (b) shall be forfeited as of the date of such Termination
of Employment (or earlier Separation from Service).
     6.03 Forfeiture of Employer Contribution Account for Competition.
Notwithstanding anything to the contrary in Section 6.02, the entire remaining
balance of the Employer Contribution Account of a Participant (and any Alternate
Payee with respect to the Participant) shall be forfeited if the Participant
enters into Competition (as defined below) with the Employer Group within three
years after his or her Termination of Employment (or any later Separation from
Service), except that this Section 6.03 shall not apply if the Participant
remained a common-law employee of the Employer Group on or after his or her
Normal Retirement Date, or the Participant dies before any such Competition
occurs.
     For purposes of this Plan, “Competition” means directly or indirectly:
     (a) engaging (as an owner, independent contractor or as a managerial or
executive employee) either alone or in conjunction with any person or entity, in
any activity in the branded identity apparel or facilities services businesses,
including, but not limited to, the industrial laundry, textile and mat rental
services or direct purchase industry that competes with the Employer Group by
providing services or goods similar to those provided by the Employer Group to
its customers within any market area served

15



--------------------------------------------------------------------------------



 



by the Employer Group at the time of the Participant’s Termination of Employment
(or any later Separation from Service); or
     (b) disclosing or using for personal or another’s benefit any confidential
proprietary information or trade secret of the Employer Group, including without
limitation any list or other information concerning the Employer Group’s
customers or agreements with customers.
     Pursuant to the authority granted in Section 11.02, the Retirement
Committee may establish rules and procedures for establishing whether or not a
Participant has entered into Competition with the Employer Group.
     6.04 Change in Control Definitions. Effective as of January 1, 2005,
whenever used in this Article 6, the following words and phrases shall have the
meanings set forth below, unless the context plainly requires a different
meaning; and when the defined meaning is intended, each of the following terms
is capitalized:
     (a) “Change in Control” means either the acquisition, during a 12-month
period ending on the date of the latest such acquisition, of substantially all
of the assets of the Plan Sponsor (except as provided in subsection (c) below);
or the replacement of more than 50% of the members of the Board of Directors of
the Plan Sponsor, within 30 days following the closing date of the earlier of
the following two events, by directors whose appointment or election is not
endorsed by a majority of its directors who were in office immediately before
such closing date:
     (i) the acquisition, during a 12-month period ending on the date of the
latest such acquisition, of Beneficial Ownership (as defined in subsection
(b) below) of more than 50% (including stock held at the beginning of such
12-month period) of the total fair market value or total voting power of the
stock of the Plan Sponsor, by a person or group acting together who did not own
such percentage before such 12-month period; or
     (ii) a merger of the Plan Sponsor that results in the cancellation of the
Plan Sponsor’s capital stock or the issuance of additional Plan Sponsor stock to
a person (or group acting together) who would as a result of such merger hold
Beneficial Ownership of more than 50% of the voting power of all Plan Sponsor
stock.
     (b) “Beneficial Ownership” of stock by a person or group of persons shall
be determined in accordance with Regulation 13D (or any similar successor
regulation) promulgated by the Securities and Exchange Commission pursuant to
the Securities Exchange Act of 1934 and the regulations promulgated thereunder.
“Beneficial Ownership” of more than 50% of any voting equity security may be
established by any reasonable method, but shall be presumed conclusively as to
any person who files a Schedule 13D report with the Securities and Exchange
Commission reporting such ownership. If the forfeitability provisions of Section
6.02 are eliminated by reason of clause (a)(i) of this Section 6.04, the
forfeiture provisions of Section 6.02 shall not

16



--------------------------------------------------------------------------------



 



become applicable again should any such person or group cease to Beneficially
Own 50% or more of any voting equity security of the Plan Sponsor.
     (c) Asset Acquisition Exceptions. However, an acquisition of substantially
all of the Plan Sponsor’s assets is not a “Change in Control” if the assets are
transferred to any of the following:
     (i) a shareholder of the Plan Sponsor (immediately before the transfer) in
exchange for, or with respect to, the shareholder’s stock in the Plan Sponsor;
     (ii) any entity, 50% of the total value or voting power of which is
Beneficially Owned, directly or indirectly, by the Plan Sponsor;
     (iii) a person or group acting together that Beneficially Owns (immediately
before the transfer), directly or indirectly, 50% or more of the total value or
voting power of all the outstanding stock of the Plan Sponsor; or
     (iv) an entity, at least 50% of the total value or voting power of which is
Beneficially Owned, directly or indirectly, by a person described in the
preceding clause (iii).
     For purposes of the preceding four exceptions, except as otherwise provided
therein, a person’s status is determined immediately after the transfer of the
assets.
     (d) “Continuing Directors” are (i) directors who were in office before the
time any events described in subsection (a) of this Section 6.04 occurred, or
any person publicly announced an intention to acquire 20% or more of any equity
security of the Plan Sponsor; (ii) directors in office for a period of more than
two years as of the date that the status of the director is being determined,
and (iii) directors nominated and approved by the Continuing Directors.
ARTICLE 7
INVESTMENT RETURN OR LOSS
     7.01 Determination of Investment Return or Loss. This Section 7.01 is
effective as of January 1, 2006. The Investment Return or Loss for a
Participant’s Account shall be determined by the Retirement Committee as of each
Determination Date; and shall be the net amount necessary to increase or
decrease (as applicable) the balance of the Participant’s Account to the amount
it would have been on that date if any balance of the Account and any deferred
Compensation and Employer Contributions credited thereto under Section 8.01 as
of various dates during the period after the immediately preceding Determination
Date had actually been invested through the Determination Date in one or more of
the investment funds described below and chosen by the Participant for that
period pursuant to Section 7.02.
     More specifically, if any of the investment funds chosen as a measurement
reference by a Participant is adjusted periodically for changes in market value,
and that fund has a gain or loss in market value during any part of the period
between Determination Dates in which any portion of his or her Account is deemed
to be invested in that fund, that portion of the Account shall be

17



--------------------------------------------------------------------------------



 



increased or decreased by the same percentage gain or loss, as applicable, as
that enjoyed or suffered by the investment fund for the same period; and the net
sum of any such increases and decreases will be added to any increases or
decreases in other portions of the Account that may result from increases or
decreases in the value of any other investment funds in which such other
portions are deemed to be invested during the same period.
     7.02 Options For Measurement of Investment Return or Loss.
     (a) Annual Investment Fund Election. Solely for the purpose of determining
a Participant’s Investment Return or Loss as of any Determination Date within
each Plan Year, each Participant shall make an election (in the manner
prescribed by the Retirement Committee) at the beginning of each Plan Year (or
for a Participant whose first Deferral Agreement is with respect to a Fiscal
Year Incentive, at the time the Deferral Agreement is made) or any other time
permitted under this Section 7.02, to treat his or her Account (including all
deferred Compensation, and Employer Contributions credited thereto for the Plan
Year) as if it were invested for the applicable part of the Plan Year in one or
more of the investment funds described in Exhibit A attached to the Plan and
hereby made a part hereof for the applicable portion of the Plan Year, according
to the percentage or percentages selected by the Participant and totaling 100%.
No employee of the Employer Group shall be permitted to be a Participant unless
the employee makes such an election; provided, however, that if for any reason a
Participant has no election in effect, his or her Investment Return or Loss
shall be measured with reference to a default investment fund designated by the
Retirement Committee on Exhibit A, and that designation shall be treated as the
Participant’s election for purposes of this Article 7 until one or more other
funds are elected by the Participant.
     (b) Investment Fund Election Changes. Each Participant shall be allowed to
change his or her investment fund measurement election, as of any business day
on which the investment funds described in Exhibit A are re-valued by their
respective managers and such valuations are published in readily available
financial publications, by notifying the Retirement Committee or its agent of
such change at a time (on or before such business day) and in the manner
prescribed by the Retirement Committee. By making such elections, each
Participant shall agree that the balance of his or her Account shall be
increased or decreased for that Plan Year (or the appropriate portion thereof)
by an Investment Return or Loss, as applicable, based on his or her elections.
To the extent necessary to determine the Investment Return or Loss for a
Participant’s Account, any date on which the Participant changes an investment
fund election may be treated by the Retirement Committee (or its agent) as a
Determination Date for purposes of allocating Investment Return or Loss under
Section 8.01. The Retirement Committee (or its agent) may place such limits on
the investment fund measurement election as it deems appropriate to reflect
short term trading or other restrictions and may reflect in the Investment
Return or Loss the fees and charges that would have been imposed had the Account
been invested in an elected investment fund.
     (c) Description of Investment Funds for Elections. The Retirement Committee
will furnish each Participant with a description of each of the investment funds
available for purposes of measuring Investment Return or Loss under the Plan. An
“investment

18



--------------------------------------------------------------------------------



 



fund” selected by the Plan Sponsor for use as a measurement tool under this Plan
may be either an actual securities fund subject to market value fluctuations or
a hypothetical account invested at a specified interest rate (such as a Declared
Rate) without market value fluctuations. The Retirement Committee may amend
Exhibit A at any time by attaching a revised Exhibit A to the Plan and providing
a copy thereof to each Participant before the new investment fund choice(s)
become available for such measurement purposes. If a Participant fails to
deliver an election under this Section 7.02 to the Retirement Committee (or its
agent) before the beginning of any Plan Year, the Participant shall be deemed to
have elected to have his or her Investment Return or Loss measured with respect
to the last investment fund election he or she made under the Plan or, if any
such election fund is no longer listed in Exhibit A, in the most similar fund
election or elections available for the new Plan Year under the current
Exhibit A, as determined in the sole discretion of the Retirement Committee.
     (d) No Other Effect of Investment Fund Elections. The measurement of
Investment Return or Loss under this Article 7 for a Participant’s Account shall
not require the Plan Sponsor or any Trustee appointed under Section 13.02 to
invest any Plan contributions or other amounts in any such investment fund or in
any other way; provided, however, that the Retirement Committee may nevertheless
elect in its sole discretion to do so (or direct such Trustee to do so) with
respect to such amounts or any part thereof. To the extent any such investments
are made by the Retirement Committee or such Trustee, they shall be subject to
the conditions of Section 13.02 and no Participant shall have any rights in any
such investments except as may be expressly provided under Section13.02 or any
Trust agreement established thereunder.
ARTICLE 8
ACCOUNTING
     8.01 Establishment and Crediting or Debiting of Accounts. The Plan Sponsor
shall establish a combined Account on its books for each Participant, consisting
of a separate Deferral Account and separate Employer Contribution Account (each
of which shall be further divided into two sub-Accounts, one for an Exempt
Benefit, if any, and the other for any other benefits); and shall credit or
debit the following amounts to such Accounts, as applicable, at the times
specified below. Effective as of January 1, 2005, a separate Account shall be
established for any Participant who remains employed or is re-employed after a
Separation from Service and is eligible to participate in the Plan for any Plan
Year beginning after the Separation from Service.
          (a) Time for Allocation of Contributions.
     (i) Deferred Compensation and Tax Withholding. Any Compensation that is
deferred by the Participant under Section 5.01 shall be credited to his or her
Deferral Account as of the date the Participant would otherwise have received
the Compensation. The applicable member of the Employer Group shall deduct from
the Participant’s non-deferred Compensation any amounts it is required to
withhold under any state, federal or local law for taxes or other charges
relating to the deferral amounts and applicable at the time Compensation is
deferred.

19



--------------------------------------------------------------------------------



 



     (ii) Matching Contributions. Any Matching Contributions relating to
Compensation deferred by the Participant under Section 5.01, and allocated to
his or her Employer Contribution Account under Section 5.03, shall be credited
as of the date the Participant would otherwise have received the deferred
Compensation to which the Matching Contribution relates.
     (iii) Other Employer Contributions. Any Employer Retirement Contributions
and Employer Transition Contributions allocated to the Participant’s Employer
Contribution Account under Sections 5.02 and 5.04, with respect to the
Participant’s Compensation for a week, shall be credited as of the date the
Participant receives the Compensation for that week.
     (b) Investment Return or Loss. As of each Determination Date, the Plan
Sponsor shall credit or debit, as applicable, to a Participant’s Account an
amount equal to the Investment Return or Loss for the period since the
immediately preceding Determination Date, as determined for the Participant
under Section 7.01:
     (i) If any amount of net positive Investment Return is determined for the
Account under Section7.01 for the period since the immediately preceding
Determination Date, that amount shall be credited to the Account as of the
latest Determination Date.
     (ii) If any amount of net negative Investment Loss is determined for the
Account under Section 7.01 for the period since the immediately preceding
Determination Date, that amount shall be debited against the Account as of the
latest Determination Date.
     (c) Distributions. Any distributions made from a Participant’s Account
balance under the Plan during the period since the immediately preceding
Determination Date shall be debited against the Account as of the date of each
distribution.
     (d) Forfeitures. Any forfeiture of the balance (or any portion thereof) of
a Participant’s Employer Contribution Account under the Plan, during the period
since the immediately preceding Determination Date, shall be debited against
that Account as of the date the forfeiture occurred, if it is based on the
Participant’s years of service or, if it is based on the Participant’s
Competition, on the date the forfeiture is finally determined by the Retirement
Committee, or, in the discretion of the Retirement Committee, as of the first
day of the Participant’s Competition.
     8.02 Determination of Accounts. The balance of a Participant’s Account as
of each Determination Date shall consist of the net sum of the following
amounts: (a) the balance (if any) of such Account as of the immediately
preceding Determination Date; plus (b) any amounts required to be credited to
such Account pursuant to Section 8.01, during the period since the immediately
preceding Determination Date; less (c) any amounts required to be debited
against such Account pursuant to Section 8.01 during the period since the
immediately preceding Determination Date.

20



--------------------------------------------------------------------------------



 



     8.03 Statement of Account. The Retirement Committee shall provide to each
Participant, within one hundred twenty (120) days after the close of each Plan
Year, a statement in such form as the Retirement Committee selects, setting
forth the balances in his or her Deferral Account and Employer Contribution
Account as of the last day of the Plan Year just ended.
     8.04 Accounting Device Only. A Participant’s Account shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to the Participant under this Plan. A Participant’s Account shall not
constitute or be treated as a trust fund of any kind, notwithstanding the Plan
Sponsor’s purchase or retention of any assets pursuant to Section 13.02, or its
creation of any trust thereunder.
ARTICLE 9
PAYMENT OF BENEFITS
     9.01 Retirement Benefits. This Section 9.01 is effective as of January 1,
2005. If a Participant’s Separation from Service occurs after his or her Normal
Retirement Date, the Participant shall be entitled to receive from the Plan
Sponsor a Retirement Benefit based upon the vested balance of the Participant’s
Account.
     (a) Immediate Commencement. If the Participant has not elected under
Section 9.02 to defer commencement of the Retirement Benefit, the Retirement
Committee shall determine the vested balance of the Participant’s Account under
Section 8.02, treating the Separation from Service date as a Determination Date;
and the Plan Sponsor shall commence payment of the Participant’s Retirement
Benefit (other than any Exempt Benefit) based upon that vested Account balance
in the applicable form provided below in Section 9.02, 30 days after the date of
such Separation from Service, subject to any contrary provisions of this
Article 9, such as Sections 9.07 (requiring a six-month delay of certain
payments to a “Specified Employee”) and 9.08 (concerning lump sum payment of
certain small benefit amounts).
     (b) Time for Payment of Exempt Benefit. Notwithstanding any other
provisions of this Section 9.01, if any portion of a Participant’s Retirement
Benefit payable under this Section 9.01 is an Exempt Benefit, that portion shall
be separately accounted for and distributed in the manner and at the time
determined under the 2004 Plan Document; provided, however, that the 20-year
installment payment option and the option to receive installments less often
than monthly, as previously available under the 2004 Plan Document, shall no
longer be available for payments commencing on or after September 19, 2007, when
the Retirement Committee adopted a resolution deleting that option from the
Plan.
     (c) Deferred Commencement. If the Participant has elected under
Section 9.02 to defer commencement of the Retirement Benefit (other than any
Exempt Benefit) until a date permitted under Section 9.02 that is later than the
commencement date provided in subsection (a) above, the Retirement Committee
shall determine the balance of the Participant’s Account under Section 8.02,
treating the elected commencement date as a Determination Date; and the Plan
Sponsor shall as of that date commence payment

21



--------------------------------------------------------------------------------



 



of the Participant’s Retirement Benefit based upon that Account balance in the
applicable form provided below in Section 9.02, except as otherwise provided in
Section 9.07 or Section 9.08. With respect to any portion of the Participant’s
Account that is an Exempt Benefit, commencement of payment may be deferred to
the extent provided under the 2004 Plan Document.
     9.02 Form and Time of Payment for Retirement Benefit or Disability Benefit.
This Section 9.02 is effective as of January 1, 2005. Subject to any contrary
provisions of this Article 9, if a Participant is entitled to have his or her
Account balance payable as a Retirement Benefit under Section 9.01 or a
Disability Benefit under Section 9.03, such balance (other than any Exempt
Benefit) shall be paid as follows:
     (a) General Rules. Unless a Participant has elected otherwise under this
Section 9.02, his or her Retirement Benefit or Disability Benefit (if either of
them is applicable) shall be paid in 120 monthly cash installments beginning
30 days following the later of his or her Normal Retirement Date or the date of
his or her Separation from Service, except to the extent that payment of the
portion of a Disability Benefit derived from Employer Contributions must be
delayed under Section 9.04(c) (if applicable) until after the third anniversary
of his or her Termination of Employment (or any later Separation from Service).
If any amount payable from an Account is not a Retirement Benefit or Disability
Benefit, that amount shall be payable in cash lump sums at the times provided
under Sections 9.04(b) and 9.04(c).
     (b) Permitted Elections. At any time and to the limited extent permitted by
the last sentence of this subsection (b) or by Section 9.02(c), each Participant
who is eligible under Section 9.02(c) to make the following elections may elect
to have payment of any Retirement Benefit or Disability Benefit that he or she
may earn:
     (i) made either in a cash lump sum, or in monthly installments payable
during either a five-year or 10-year period; and
     (ii) commence as of the later of (A) 30 days after the Participant’s
Separation from Service, or (B) any date specified in the election that is on or
after his or her Normal Retirement Date and on or before his or her 65th
birthday, except to the extent that payment of a Disability Benefit from an
Employer Contribution Account must be delayed under Section 9.04(c) until the
third anniversary of his or her Termination of Employment (or any later
Separation from Service).
     A Participant’s initial election, if any, of a payment form and
commencement date under this subsection (b) must be delivered to the Retirement
Committee (on a form provided by the Retirement Committee) no later than the day
before the first Plan Year in which he or she becomes a Participant (or if the
first Deferral Agreement made by a Participant is a Deferral Agreement with
respect to a Fiscal Year Incentive, then no later than the last day before the
beginning of the Fiscal Year in which the Fiscal Year Incentive is earned). The
Participant may not thereafter elect to change any such election

22



--------------------------------------------------------------------------------



 



(or the payment form and commencement date applicable in the absence of an
election), except to the limited extent permitted under Section 9.02(c).
     Effective as of January 1, 2005, if a new Account is established under
Section 5.01 for any Participant who either remains employed or is re-employed
after a Separation from Service and has any balance remaining in an Account
established before the Separation from Service, the Participant may make
separate elections under this Section 9.02 for the payment of Plan benefits from
that new Account, unless he or she is eligible under subsection (e) below to
change the form and time of payments from the pre-existing Account under the
following subsection (c), in which case such changes shall apply to both the
previous Account and the new Account.
     (c) Elections to Change Form and Time of Payment.
     (i) Special Elections Made in 2006. Any Participant who was eligible under
the last sentence of this paragraph (i), and had not received (nor was scheduled
to receive) any payments from his or her Account before 2007, was entitled to
make a new election under Section 9.02(b) at any time during 2006 that was
permitted by the Retirement Committee; provided, however, that any such election
applied only to amounts that were not otherwise payable in 2006, was not allowed
to cause an amount to be paid in 2006 that would not otherwise have been payable
in that year, and did not apply to any Exempt Benefit. A Participant was
eligible to make an election under this paragraph (i) only if he or she was
either employed by the Employer Group as of the date this Section 9.02(c) was
adopted (December 6, 2006), or was a former employee who remained eligible to
commence receiving Retirement Benefits or Disability Benefits after 2006.
     (ii) Special Elections Made in 2007. Any Participant who was eligible under
the last sentence of this paragraph (ii), and had not received (nor was
scheduled to receive) any payments from his or her Account before 2008, was
entitled to make a new election under Section 9.02(b) at any time during 2007
that was permitted by the Retirement Committee; provided, however, that any such
election applied only to amounts that were not otherwise payable in 2007, was
not allowed to cause an amount to be paid in 2007 that would not otherwise have
been payable in that year, and did not apply to any Exempt Benefit. A
Participant was eligible to make an election under this paragraph (ii) only if
he or she was either employed by the Employer Group on or after the date this
Section 9.02(c) was adopted (December 6, 2006), or was a former employee who
remained eligible to commence receiving Retirement Benefits or Disability
Benefits after 2007.
     (iii) Special Elections Made in 2008. Any Participant who is eligible under
the last sentence of this paragraph (iii), and has not received (nor is
scheduled to receive) any payments from his or her Account before 2009, may make
a new election under Section 9.02(b) at any time during 2008 that is permitted
by the Retirement Committee; provided, however, that any such election shall
apply only to amounts that would not otherwise be payable in 2008,

23



--------------------------------------------------------------------------------



 



shall not cause an amount to be paid in 2008 that would not otherwise be payable
in that year, and shall not apply to any Exempt Benefit. A Participant is
eligible to make an election under this paragraph (iii) only if he or she was
either employed by the Employer Group on or after January 1, 2008, or is a
former employee who remains eligible to commence receiving Retirement Benefits
or Disability Benefits after 2008.
     (iv) Elections After 2008 to Change Form and Delay Time of Payment. In
addition, any Participant who is eligible under the last sentence of this
paragraph (iv), and has not commenced receiving any payments from his or her
Account, and whose initial commencement date is at least 12 months after the
date the new election is made, may elect (at any time after 2008 that is
permitted under this paragraph (iv) and by the Retirement Committee) to delay
any commencement date already scheduled for his or her Retirement Benefit or
Disability Benefit (other than any Exempt Benefit) under the preceding
provisions of this Section 9.02, to any later date that is permitted under
Section 9.02(b)(ii) and, except in the case of a Disability Benefit, is at least
five years after the previously scheduled commencement date for that type of
Plan benefit; and any Participant who does so may also elect to change the form
of payment of that type of Plan benefit (other than any Exempt Benefit) to any
form permitted under Section 9.02(b)(i); provided, however, that no election
under this paragraph (iv) shall be effective until 12 months after the
Retirement Committee receives the written election and, if any portion of the
Participant’s Account becomes payable within such 12-month period at a time
previously scheduled under the preceding provisions of this Section 9.02 (or any
other Plan provision), such election shall not have any effect, and the
Participant’s Account shall be payable at such previously scheduled time, in the
manner previously required or elected under the Plan. An election under this
paragraph (iv) may be made only by a Participant who has not attained age 59 and
(A) is employed as a common-law employee of the Employer Group at the time the
election is made, or (B) is a former employee of the Employer Group who remains
eligible to commence receiving Retirement Benefits or Disability Benefits after
the year in which he or she makes an election under this paragraph (iv).
     (v) Procedure for Subsequent Elections. Any election made by a Participant
under this Section 9.02(c) shall be made (on a form provided by the Retirement
Committee) and delivered to the Retirement Committee; and may at any time be
prospectively revised by the Participant, but only to the limited extent
provided in the other subsections of this Section 9.02 or Section 9.03.
     (vi) No Acceleration of Payments. Except to the extent specifically
permitted or required under this Plan or the Trust established pursuant to
Section 13.02, neither the Plan Sponsor (or the Retirement Committee) nor any
Participant, Alternate Payee or Beneficiary shall have the right to have any
benefit payment under this Plan paid before the time it is otherwise scheduled
or required to be made under the Plan, except that any Exempt Benefit may be
paid at any

24



--------------------------------------------------------------------------------



 



applicable time permitted under the 2004 Plan Document or any provision of this
Plan document that applies to Exempt Benefits.
     (vii) Elections by Alternate Payee. Any Alternate Payee who becomes
entitled to a share of a Participant’s Account shall have the same election
rights under this Section 9.02 (other than an election made by a new
Participant) as the Participant, with respect to the Alternate Payee’s share;
provided, however, that any such election may be made (A) only with respect to
the Alternate Payee’s share of the Participant’s Account, (B) only if the
Participant would be entitled to make the same election and (C) only at a time
when the Participant would be allowed to make the same election. In addition,
any Alternate Payee who becomes entitled to a share of a Participant’s Account
shall also have such election rights that are reflected in, or made in
accordance with, the terms of a qualified domestic relations order described in
Section 13.03(b); provided, however, that any such election may be made (A) only
with respect to the Alternate Payee’s share of the Participant’s Account, and
(B) only to the extent that the distribution form and time elected is otherwise
permitted under the terms of the Plan.
     (d) Calculation of Delayed Payment Amounts. If any payments will be made
from an Account under this Article 9 in a form other than an immediate lump sum
payment, then for as long as that Account has an undistributed balance, it shall
continue to be credited or debited as of each Determination Date with the
Participant’s Investment Return or Loss (except as otherwise provided in
Section 12.03); provided, however, that no further distributions shall be made
from an Account during a Plan Year to the extent the Retirement Committee
estimates in its sole discretion that a distribution would cause the account to
have a negative balance at the next Determination Date, after taking into
account any estimated decrease in the Account resulting from an Investment Loss
for the Plan Year. Except as otherwise provided in the preceding sentence or
Sections 9.04(b) and 9.04(c), the Participant’s installment payments for each
Plan Year of any installment period shall be calculated by dividing the
distributable balance of the Account at the beginning of the Plan Year by the
number of whole years remaining in the installment period. As of the end of the
Plan Year that includes the final scheduled installment, the Plan Sponsor shall
make a final payment to the Participant, consisting of any undistributed
positive balance remaining in the Account, after taking into account the
Investment Return or Loss for the Plan Year. If such final balance of the
Account is a negative amount, the Participant shall return such amount to the
Plan Sponsor promptly after receiving a written notice requesting repayment of
such deficit.
     (e) Effect of Re-employment on Scheduled Benefit Payments. If (i) a
Participant’s Separation from Service has occurred, (ii) he or she is entitled
to receive any payment(s) from his or her Account (other than Exempt Benefits)
at a previously scheduled time after the Separation from Service, and (iii) the
Participant either continues to be employed or returns to employment with the
Employer Group before the balance of his or her Account has been paid or
forfeited, the vested balance of the Account shall nevertheless remain payable
at the time and in the manner previously elected or provided under this Plan,
whether or not such employment continues, unless such payment has not commenced
and the Participant elects to delay its commencement (and/or elects a

25



--------------------------------------------------------------------------------



 



different form of payment) at a time permitted under Section 9.02(b). This
subsection (e) shall not apply to any Exempt Benefit or any new Account
established for the Participant under Section 5.01 for any Plan Year beginning
after the Separation from Service.
     9.03 Payment of Disability Benefit or Exempt Benefit After a Disability.
This Section 9.03 is effective as of January 1, 2005. Subject to any contrary
provisions of this Article 9, if a Participant’s Separation from Service occurs
before his or her Normal Retirement Date as a result of a Disability, the
Participant’s Account (other than any Exempt Benefit) shall be payable as a
“Disability Benefit” at the time and in the manner provided under Section 9.02
for a Retirement Benefit, subject to any payment delay required under
Section 9.04(c) or Section 9.07 (as applicable), or any different commencement
date or payment method elected by the Participant under Section 9.02 for a
Disability Benefit that is not an Exempt Benefit.
     If a Participant entitled to receive a Disability Benefit is also entitled
to any Exempt Benefit, the Exempt Benefit shall not be treated as a Disability
Benefit under this Article 9, but shall instead be payable pursuant to the
provisions of the 2004 Plan Document applicable to payment of Plan benefits in
the event of the Participant’s Disability.
     If a Participant dies while eligible to receive Disability Benefits, but
before receiving any of those benefits, the Plan Sponsor shall pay to the
Participant’s Beneficiary (or an Alternate Payee, to the extent required by the
court order designating the Alternate Payee) the pre-retirement survivor’s
benefit provided for in Section 9.09. If a Participant dies after receiving any
amount of Disability Benefits, the Plan Sponsor shall pay to the Participant’s
Beneficiary (or an Alternate Payee, to the extent required by the court order
designating the Alternate Payee) the post-retirement survivor benefits, if any,
due under Section 9.09.
     9.04 Minimum Benefits Payable Before Retirement or Disability. This
Section 9.04 is effective as of January 1, 2005. To the extent any portion of a
Participant’s Account has been assigned to an Alternate Payee, the distribution
provisions of this Section 9.04 shall also apply to the Alternate Payee’s
Account, so that the Alternate Payee’s Account balance will be payable at the
same time as the Participant’s Account balance.
     (a) Amount of Minimum Benefit. Upon a Participant’s Separation from Service
before his or her Normal Retirement Date, for any reason other than Disability,
the rights of the Participant (or any Beneficiary) to benefits under this Plan
shall cease, except that the Plan Sponsor shall pay to the Participant a minimum
benefit from his or her Deferral Account and the portion of his or her Employer
Contribution Account that is vested under Section 6.02. Subject to the service
and Competition forfeiture provisions of Sections 6.02 and 6.03, the minimum
benefit shall be equal to the entire balance of such Deferral Account and the
vested portion of such Employer Contribution Account as of the Separation from
Service date, calculated as if such date were a Determination Date, after
deducting any forfeited percentage of the balance of the Employer Contribution
Account.
     (b) Payment of First Portion from Deferral Account. Subject to any contrary
provisions of this Article 9, the minimum benefit amount (including any
applicable Disability Benefit, if the Participant’s Separation from Service
occurs before his or her

26



--------------------------------------------------------------------------------



 



Normal Retirement Date) determined under Section 9.04(a) shall be separated for
payment purposes into two portions, and paid by the Plan Sponsor from the
Participant’s Account as follows. The first portion, consisting of the entire
balance of the Participant’s Deferral Account (except any Exempt Benefit), shall
be payable as follows:
     (i) Minimum Benefit. If such first portion is not part of a Disability
Benefit, such portion shall be payable in a lump sum 30 days after the date of
the Participant’s Separation from Service.
     (ii) Disability Benefit. If such first portion is part of a Disability
Benefit, such portion shall be payable under the applicable provisions of
Section 9.02, except to the extent provided otherwise in the following sentence.
If the Participant has elected to receive a Disability Benefit in the form of
installments that will commence before the third anniversary of his or her
Termination of Employment (or any later Separation from Service), the amount of
each installment payable before that anniversary shall be determined only with
respect to the balance of the Participant’s Deferral Account, until commencement
of payment of the second portion (if any) of the Disability Benefit under the
following subsection (c).
     (c) Payment of Second Portion from Employer Contribution Account. The
second portion of the minimum benefit (or Disability Benefit), consisting of the
balance of the non-forfeited percentage of the Participant’s Employer
Contribution Account (except any Exempt Benefit), shall be payable (subject to
the Competition forfeiture provisions of Section 6.03) from the Participant’s
Employer Contribution Account in the following manner:
     (i) Minimum Benefit. If such second portion is not part of a Disability
Benefit, such portion shall be payable in a lump sum (including any Investment
Return or Loss credited or debited on such non-forfeited amount after the
Participant’s Separation from Service), 30 days after the third anniversary of
the date of the Participant’s Termination of Employment (or any later Separation
from Service).
     (ii) Disability Benefit. If such second portion is part of a Disability
Benefit, it shall be payable under the applicable provisions of Section 9.02,
except that payment of such portion shall not commence before the third
anniversary of the date of the Participant’s Termination of Employment (or any
later Separation from Service). If the Participant has elected to receive a
Disability Benefit in the form of installments, the amount of each installment
payable after such third anniversary shall be determined with respect to the
entire Disability Benefit remaining in the Participant’s Account.
     (d) Time for Payment of Exempt Benefit. If any portion of a Participant’s
minimum benefit payable under this Section 9.04 is an Exempt Benefit, that
portion shall be payable in the manner described in this Section 9.04, but at
the time provided in the

27



--------------------------------------------------------------------------------



 



2004 Plan Document (which is determined by reference to the Participant’s
Termination of Employment, rather than the Participant’s Separation from
Service).
     9.05 Unforeseeable Emergency or Hardship Distribution. Upon a written
request by a Participant who is employed as a common-law employee of the
Employer Group, and a finding by the Retirement Committee, based on documented
facts provided by the Participant, that the necessary conditions for any of the
following actions have been satisfied, the Retirement Committee shall take such
actions, as applicable:
          (a) Cancellation of Deferral Election.
     (i) Unforeseeable Emergency. If the Participant is suffering from an
Unforeseeable Emergency (as defined at the end of this Section 9.05), the
Retirement Committee shall first cancel the Participant’s election to defer
Compensation for the balance of the Plan Year in which the request is approved
by the Retirement Committee (including any election to defer a Fiscal Year
Incentive otherwise payable during that Plan Year); and the Participant shall
not make any new Compensation deferral election for that Plan Year (including an
election to defer a Fiscal Year Incentive for the Fiscal Year beginning in that
Plan Year). If such cancellation is not sufficient to relieve the Participant’s
Unforeseeable Emergency, the Retirement Committee shall direct a distribution
from the Participant’s Account as provided under subsection (b) below.
     (ii) Hardship Distribution under Qualified Savings Plan. Whether or not a
Participant suffers from an Unforeseeable Emergency, the Retirement Committee
shall cancel the Compensation deferral election of any Participant who is
required to cease such deferrals for at least six months, as a necessary
condition for receiving a hardship distribution from the Qualified Savings Plan
that has been approved by the Retirement Committee; and such cancellation shall
be effective (A) for the balance of the Plan Year in which the Retirement
Committee approves the Participant’s hardship distribution request under the
Qualified Savings Plan (including with respect to a Fiscal Year Incentive
otherwise payable during that Plan Year), and (B) if such minimum six-month
period extends into the next Plan Year, for all of the next Plan Year (including
any election to defer a Fiscal Year Incentive for the Fiscal Year beginning in
that next Plan Year).
     (iii) Subsequent Deferral Election. If the Participant’s Compensation
deferral election is canceled under this subsection (a) for any part of a Plan
Year, the Participant may elect to defer Compensation under the Plan for any
following Plan Year, at a time permitted under the preceding provisions of this
subsection (a) and the other provisions of this Plan, if he or she remains
eligible to participate under Section 3.01 for that following Plan Year.
     (b) Cash Distribution from Account. If the Participant is suffering from an
Unforeseeable Emergency, and the action taken under the preceding paragraph
(a)(i) is not sufficient to relieve the Unforeseeable Emergency, the Retirement
Committee shall direct a cash lump sum distribution from the following portions
of the Participant’s

28



--------------------------------------------------------------------------------



 



Account (other than any Exempt Benefit): first from the Participant’s Deferral
Account and, to the extent necessary, next from the portion of his or her
Employer Contribution Account that has become vested under Section 6.02, in an
amount that the Retirement Committee determines, based on documented facts
provided by the Participant, is reasonably necessary to relieve the
Unforeseeable Emergency, including amounts necessary to pay any Federal, state
and local income taxes and penalties reasonably anticipated to result from the
distribution.
     In addition, the Retirement Committee may direct a cash lump sum
distribution from the Exempt Benefit portion of the Participant’s Account, to
the extent necessary to relieve any remaining financial hardship pursuant to
Section 9.06 of the 2004 Plan document, after taking into account any
distribution being made under this Section 9.05(b) for an Unforeseeable
Emergency based on the same facts as the financial hardship; and a distribution
from the Exempt Benefit may be made whether or not the financial hardship
qualifies as an Unforeseeable Emergency.
     Any such distributions shall reduce the balance of the Participant’s
Deferral Account and, if applicable, the vested balance of the Employer
Contribution Account; and neither the Participant, nor his or her spouse or
other Beneficiary, shall be entitled to any further rights under this Plan with
respect to amounts distributed to the Participant under this Section 9.05(b).
For any subsequent calculation of the vested balance of the Participant’s
Employer Contribution Account, the amount distributed under this Section 9.05(b)
shall be added back to that account, before determining its vested percentage,
and then deducted from the resulting vested amount. The Participant shall have
no right to make extra deferrals of Compensation to replace any amount
distributed under this Section 9.05(b).
     For purposes of this Section 9.05, “Unforeseeable Emergency” means a
Participant’s severe financial hardship resulting from:
     (a) an illness or accident harming the Participant, his or her spouse (as
defined in the Qualified Savings Plan), the Participant’s Beneficiary, or the
Participant’s dependent (as defined in Code section 152, without regard to its
subsections (b)(1), (b)(2) and (d)(1)(B));
     (b) loss of (or damage to) the Participant’s property due to casualty; or
     (c) any other similar extraordinary and unforeseeable circumstances arising
from events beyond the control of the Participant;
but only to the extent that such hardship cannot be relieved by any other
reimbursement or compensation (from insurance or otherwise), or by liquidation
of the Participant’s assets (to the extent that liquidation would not cause
severe financial hardship). For this purpose, the Participant’s assets shall not
include any distributions or loans available under the Qualified Savings Plan
(or any other plan intended to be qualified under section 401(a) of the Code) or
any distributions that, due to the Unforeseeable Emergency, are available under
any other non-qualified deferred compensation arrangement described in Code
section 409A (including a plan

29



--------------------------------------------------------------------------------



 



that would be governed by Code section 409A, but for its effective date
provisions). For example, medical or funeral expenses will qualify if they cause
a severe financial hardship, but not educational expenses or the purchase or
improvement of a residence.
     9.06 Withholding or Advance Benefit Distribution for FICA Taxes. This
Section 9.06 is effective as of January 1, 2005. The Plan Sponsor shall comply
with Code section 3121(v)(2), with respect to taxes due on Employer
Contributions under the Federal Insurance Contributions Act (“FICA Taxes”), by
deferring the withholding and payment of FICA Taxes on the present value of a
Participant’s Employer Contribution Account (as determined under that Code
section) until the first date on which the balance of his or her Employer
Contribution Account is no longer subject to forfeiture under Article 6 (the
“Resolution Date”); and withholding such FICA Taxes as provided in the following
three paragraphs (as applicable); provided, however, that, if any Plan benefits
are paid to a Participant from his or her Employer Contribution Account before
his or her Resolution Date, FICA Taxes shall be withheld (pursuant to
Section 9.13) from each such payment, after taking into account any FICA Tax
withholding obtained (without regard to Plan benefits other than additional
deferrals under Section 4.01) from any other compensation payable to the
Participant in that calendar year. If Participant dies after his or her benefit
payments have commenced, but before his or her Resolution Date, the date of
death shall be the Resolution Date for any of the Participant’s Plan benefits
that have not been forfeited before his or her death.
     (a) Withholding from Benefit Payment. If the Participant’s Resolution Date
occurs in the same calendar year in which any payment of his or her Plan
benefits is made or commences on or after that date, all of the FICA Taxes to be
withheld as of the Resolution Date shall be (i) first withheld from the next
benefit payments due in that year, to the extent those payments are sufficient
for that purpose and other tax withholding requirements; and (ii) to the extent
necessary, withheld from a special distribution of Plan benefits pursuant to the
following paragraph, in either case after taking into account any FICA Tax
withholding obtained (without regard to Plan benefits other than additional
deferrals under Section 4.01) from any other compensation payable to the
Participant in that calendar year.
     (b) Withholding from Advance Distribution. If the Participant’s Resolution
Date has occurred, and (i) payment of his or her Plan benefits will not commence
by the end of the calendar year in which Resolution Date occurred, or (ii) any
Plan benefit payments due in that year are not sufficient (after taking into
account FICA Tax withholding obtained, without regard to Plan benefits other
than additional deferrals under Section 4.01, from the Participant’s other
compensation in that calendar year) to satisfy the FICA Tax withholding tax
obligation due with respect to the balance of his or her Employer Contribution
Account as of the Resolution Date, then the Plan Sponsor shall distribute during
that year, at a time permitted under the applicable FICA Tax regulations, a lump
sum portion of the Participant’s Employer Contribution Account equal to the sum
of such FICA Tax withholding tax obligation and any Federal, state and local
income taxes also required to be withheld under Section 9.13 as a result of that
total distribution. The balance of the Participant’s Employer Contribution
Account shall be reduced by the total amount of that distribution, pursuant to
Section 8.01(c); and any

30



--------------------------------------------------------------------------------



 



subsequent installment distributions from that account shall be based on the
reduced balance.
     (c) Treatment of Alternate Payee’s Benefit. If any portion of the
Participant’s Account has been assigned to an Alternate Payee, such portion
shall be taken into account under this Section 9.06 as if it were owned by the
Participant, to the extent required under FICA Tax rules referenced in
Section 13.03(b), but any resulting FICA Taxes will be deducted or distributed
only from the Participant’s share of Plan benefits.
     9.07 Six Month Delay of Benefit Payments to Specified Employees. Except as
otherwise provided below, this Section 9.07 is effective as of January 1, 2005.
Notwithstanding any contrary provisions of this Plan, if a Participant is
treated as a Specified Employee (as described in the following paragraph), as of
the date of his or her Separation from Service, no benefits (except for any
Exempt Benefits that remain in his or her Account as of that date) may be paid
to the Participant under this Plan before a date that is at least six months
after the date of his or her Separation from Service (or, if earlier, the date
of the Participant’s death). If any payments of the Participant’s benefits
(other than any Exempt Benefits) under this Plan are otherwise scheduled to be
made before the end of such period, those benefit payments will be made (without
interest) in a lump sum immediately after the end of such period, subject to the
Competition forfeiture provisions of Section 6.03. Any Exempt Benefit shall be
payable under the terms of the 2004 Plan Document. This Section 9.07 does not
apply to any share of the Participant’s Account assigned to an Alternate Payee.
     (a) Specified Employee Definition. For purposes of this Plan, “Specified
Employee” means an individual who is a “key employee,” as defined in the
following paragraph, of the Employer Group (as determined under the last
paragraph of this Section 9.07) at any time during the 12-month period ending on
December 31, 2004, or ending on any later December 31st. Except as otherwise
provided in the following paragraph (d), if an individual is identified as such
a “key employee” during any such 12-month period, he or she shall be treated as
a Specified Employee under this Section 9.12 for the 12-month period beginning
on the next April 1st; provided, however, that a Participant shall not be
treated as a Specified Employee if no stock of the Plan Sponsor or an Affiliate
is publicly traded on an established securities market (or otherwise) as of the
date of the Participant’s Separation from Service.
     (b) Key Employee Definition. This paragraph (b) is effective for
determining “key employees” for any 12-month period ending on or after
December 31, 2007. For purposes of the preceding paragraph, “key employee” means
any employee of the Employer Group who, at any time during a 12-month period
described in that paragraph: (i) has annual compensation exceeding $130,000 (as
defined under Code section 409A and adjusted for inflation under section
416(i)(1)(A) of the Code), and is deemed to be an “officer” of any member of the
Employer Group, because he or she is one of the highest-paid 75 employees of the
Employer Group for that 12-month period; or (ii) is a more than 5% owner of the
Plan Sponsor, or (iii) is a more than 1% owner of the Plan Sponsor and has
annual compensation (as defined under Code section 409A) exceeding $150,000. For
12-month periods before 2007, the number of officers taken into account under
clause (i) shall not exceed the greater of 3 or 10% of the total number of
employees (after

31



--------------------------------------------------------------------------------



 



application of the exclusions in section 414(q)(5) of the Code), but no more
than 50 officers. The Retirement Committee will make the determination of who is
a “key employee” under Code section 416(i)(1) (which includes the definition of
“more than 5% owner” and some other terms used in this paragraph), except that
the Retirement Committee shall disregard Code section 416(i)(5), which includes
as “key employees” the beneficiaries of key employees.
     (c) Effect of Corporate Transactions. If a corporate transaction combines
into a single Employer Group the Plan Sponsor and any other corporation whose
stock was also publicly traded on an established securities market (or
otherwise) immediately before the transaction, their lists of Specified
Employees shall be combined and, until the next April 1st (or any earlier date
for listing Specified Employees of the combined Employer Group), the Specified
Employees of the combined Employer Group shall include the highest paid 50
officers on that combined list (without regard to the 75-employee rule of
paragraph (c) above), plus any other Specified Employees whose status is based
on being a 1% or 5% owner in the combined Employer Group. If a corporate
transaction combines into a single Employer Group the Plan Sponsor and any other
corporation whose stock was not publicly traded immediately before the
transaction, and any stock of a member of the combined Employer Group is
publicly traded on an established securities market (or otherwise) immediately
after the transaction, the Specified Employees of the Plan Sponsor’s
pre-transaction Employer Group shall remain the only Specified Employees of the
combined Employer Group until the next April 1st. If a corporate transaction
separates the Employer Group into two separate Employer Groups, each of which
has stock that is publicly traded on an established securities market (or
otherwise) immediately after the transaction, the Specified Employees of the
Plan Sponsor’s pre-transaction Employer Group shall remain the only Specified
Employees of the separate Employer Groups until the next April 1st.
     9.08 Lump Sum Payment of Small Non-forfeitable Benefit. This Section 9.08
is effective as of January 1, 2008; and before that date, the terms of
Section 16 of the Second Amendment to the 2004 Plan Document shall remain in
effect. Notwithstanding any contrary provisions of this Article 9, except for
Section 9.07, the Retirement Committee may, in its sole discretion, direct the
Plan Sponsor to distribute in a cash lump sum, to any Participant who either has
a Separation from Service or has otherwise ceased to be eligible to participate
under Section 3.01, the entire unpaid and non-forfeited balance of the
Participant’s Account (including any Exempt Benefit), at any time after either
of such events (whether or not any installment distributions have commenced from
the Account) and before such distribution is otherwise scheduled to be
completed, but only if:
     (a) such balance is no longer subject to forfeiture under Article 6; and
     (b) such balance, together with the Participant’s benefits under all
non-qualified deferred compensation arrangements that are sponsored by the
Employer Group and are aggregated with this Plan as a “single plan” under Code
section 409A, is less than the applicable dollar amount under Code section
402(g)(1)(B), as adjusted for inflation under section 402(g)(4) of the Code (to
$15,500 in 2007 and 2008), as of the date of distribution under this
Section 9.08, determined as if that date were a Determination Date.

32



--------------------------------------------------------------------------------



 



     This Section 9.08 shall apply to an Alternate Payee or Beneficiary as if
the recipient were a Participant; provided, however, that except to the extent
permitted or required under a qualified domestic relations order described in
Section 13.03(b), no payment shall be made to an Alternate Payee who is entitled
to a share of a Participant’s Plan benefit until after the Participant has had a
Separation from Service or has otherwise ceased to be eligible to participate
under Section 3.01.
     9.09 Survivorship Benefits. If a Participant dies while employed by the
Employer Group, the Plan Sponsor shall pay to the Participant’s Beneficiary a
survivorship benefit equal to the balance of the Participant’s Account as of the
date of Participant’s death, calculated by treating such date as a Determination
Date. The survivor’s benefit shall be payable in one lump sum on the 30th day
after the Participant’s death. Payment of the survivor’s benefit under this
paragraph shall relieve the Plan Sponsor of the obligation to pay any benefit
that the Participant would have otherwise received under the other provisions of
this Article 9.
     If a Participant or Alternate Payee dies after becoming eligible for
benefit payments (other than payment of any Exempt Benefit), but before
receiving all of the scheduled payments, the Plan Sponsor shall pay the entire
remaining unpaid and non-forfeited balance of the deceased individual’s Account,
calculated by treating the date of death as a Determination Date, to the
deceased individual’s Beneficiary (or Beneficiaries) in a cash lump sum on the
30th day after the deceased individual’s death.
     If a Participant or Alternate Payee dies after becoming eligible for
payment of any Exempt Benefits, but before receiving all of the scheduled
payments, the Plan Sponsor shall pay the remaining payments to the deceased
individual’s Beneficiary (or Beneficiaries) at the same time or times as such
amounts would have been paid to the deceased individual, except to the extent
any of such remaining payments become payable at an earlier time under
Section 9.08.
     This Section 9.09 shall apply to an Alternate Payee as if he or she were a
Participant; and the first paragraph of this Section shall apply to the
Alternate Payee’s Account upon the death of the Alternate Payee to whom benefits
were assigned.
     9.10 Recipients of Payments. During a Participant’s life, all payments to
be made by the Plan Sponsor under this Plan shall be made solely to the
Participant (or an Alternate Payee with respect to the Participant). If a
Participant (or any such Alternate Payee) dies before receiving all benefit
payments due him or her, any subsequent payments remaining payable under this
Plan shall be made to the surviving Beneficiary of the Participant (or, if
applicable, of the Alternate Payee). If a surviving Beneficiary dies before
receiving all the payments due such Beneficiary pursuant to this Plan, the
remaining payments shall be paid to the legal representatives of the
Beneficiary’s estate.
     9.11 Beneficiary Designation. Each Participant and Alternate Payee shall
designate a Beneficiary (including multiple Beneficiaries to share on any basis
specified by such individual) to receive benefits upon the designating
individual’s death, by filing a written notice of such designation with the
Retirement Committee. The Participant (or Alternate Payee) may revoke or modify
that designation at any time by a further written designation except to the
extent a Participant’s former spouse has been designated as the Participant’s
Beneficiary by a court order assigning Plan benefits to the former spouse as an
Alternate Payee. However, no such

33



--------------------------------------------------------------------------------



 



designation, revocation or modification shall be effective unless executed by
the designating individual and accepted by the Retirement Committee during the
designating individual’s lifetime. Any Beneficiary designation shall be deemed
automatically revoked (a) if the Beneficiary predeceases the designating
individual, or (b) by a marriage dissolution if the Beneficiary was the
designating individual’s spouse before the dissolution, except to the extent a
Participant’s former spouse has been designated as the Participant’s Beneficiary
by a court order assigning Plan benefits to the former spouse as an Alternate
Payee.
     If no applicable Beneficiary designation is in effect at the time when any
survivor benefits payable under this Plan become due upon the death of a
Participant or Alternate Payee, the Beneficiary for such benefits shall be the
deceased individual’s spouse or, if no spouse is then living, the deceased
individual’s children in equal shares and their issue by right of representation
or, if none, the legal representatives of the deceased individual’s estate.
     If a Plan benefit is payable to a minor or person declared incompetent, or
to a person incapable of handling the disposition of his or her property, the
Plan Sponsor may pay such benefit to the guardian, legal representative or
person having the care or custody of such minor, incompetent or incapable
person. The Retirement Committee may require proof of incompetency, minority or
guardianship as it may deem appropriate before distribution of the benefit. Any
such distribution shall completely discharge the Retirement Committee and the
Employer Group from all liability with respect to such benefit.
     9.12 Earlier or Later Benefit Payments by Trustee. This Section 9.12 is
effective as of January 1, 2005. To the extent the Trust established by the Plan
Sponsor pursuant to Section 13.02 remains in effect, the benefit payment
provisions of this Article 9 may be superseded in the event of certain
contingencies by Trust provisions requiring payment of Plan benefits, to the
extent of any remaining Trust assets allocated to this Plan, upon dates earlier
or later than those provided in this Article 9.
     9.13 Tax Withholding from Benefit Payments. Notwithstanding any contrary
provisions of this Article 9, the Plan Sponsor (or, if applicable, any trustee
making benefit payments under the Plan) may deduct, from any benefit payment
made to a Participant, Alternate Payee or Beneficiary under this Plan, any
amounts the Plan Sponsor (or any such trustee) is required to withhold under any
state, federal, local or foreign law for taxes or other charges relating to the
Plan benefits of the recipient and applicable at the time the benefit is paid.
     9.14 Delay of Payments for Compliance with Laws or Contractual Obligations.
Notwithstanding any contrary provision of this Plan, the Plan Sponsor, in its
discretion, may delay any benefit payments under this Plan (other than Exempt
Benefits) in any of the following circumstances, to the extent the Plan Sponsor
reasonably anticipates that any of the following consequences would otherwise
occur, subject to the applicable conditions of this Section 9.14:
     (a) Code Section 162(m). To the extent that the Plan Sponsor’s income tax
deduction for such payments to any Participant would be limited or eliminated by
the application of Code section 162(m), such payments (and all other scheduled
payments to each affected Participant that are affected by such limit during the
Plan Sponsor’s taxable year) may be delayed until the first year in which the
Plan Sponsor reasonably anticipates

34



--------------------------------------------------------------------------------



 



that the deduction of such payments will not be barred by application of Code
section 162(m).
     (b) Violation of Laws. To the extent that such payments would violate
Federal securities laws or other applicable laws (except the Code), the affected
payments may be delayed until the first calendar year in which the Plan Sponsor
reasonably anticipates that the payments would not result in a violation of
Federal securities law or such other applicable laws.
     (c) Jeopardize Plan Sponsor’s Existence as Going Concern. If such payments
would jeopardize the ability of the Plan Sponsor to continue as a going concern,
due to circumstances such as a material violation of loan covenants or other
contractual terms to which the Plan Sponsor is a party, the affected payments
may be delayed until the first calendar year in which the payments would not
have that effect.
     If benefit payments are delayed for any period under this Section 9.14,
those benefit payments will be made in a lump sum immediately after the end of
such period, subject to the Competition forfeiture provisions of Section 6.03.
     9.15 Time of Payment Generally. Whenever any payment is required to be made
at a time under this Agreement, the payment shall be made at that time or as
soon thereafter as is practicable but in no event later than sixty (60) days
following the required commencement date.
ARTICLE 10
CLAIMS AND REVIEW PROCEDURE
     10.01 Claims Procedure. The following shall apply with respect to claims of
a Participant, Alternate Payee or Beneficiary (hereinafter referred to as the
“Claimant”) with respect to claims for benefits under the Plan, other than
claims governed by Section 10.03 and 10.04 below. If a Claimant believes that
all or a portion of an expected benefit under this Plan has not been paid to the
Claimant when due, the Claimant may file a claim with the Retirement Committee.
The Retirement Committee shall notify the Claimant in writing, within 90 days
after its receipt of the claim, of the Retirement Committee’s allowance or
denial of the claim. The notice of the Retirement Committee’s decision shall be
in writing, sent by mail to the Claimant’s last known address and, if a denial
of all or a portion of the claim, shall set forth:
     (a) the specific reasons for the denial;
     (b) specific reference to pertinent provisions of the Plan on which the
denial is based;
     (c) if applicable, a description of any additional information or material
necessary to perfect the claim, and an explanation of why it is needed; and
     (d) an explanation of the Plan’s claims review procedure, including the
name and address of the person to whom any petition for review should be
directed.

35



--------------------------------------------------------------------------------



 



     If the Retirement Committee determines that special circumstances require
additional time to make a decision, the Retirement Committee shall notify the
Claimant (within the 90-day period for the Retirement Committee’s response) of
the circumstances and the date by which a decision is expected, and may extend
the response period for up to an added 90-day period.
     10.02 Review Procedure. If a Claimant is determined by the Retirement
Committee to be ineligible for benefits, or if the Claimant believes that he or
she is entitled to greater or different benefits than those determined by the
Retirement Committee, in either case with respect to the Claimant’s claim made
under Section 10.01, the Claimant shall have the opportunity to have such claim
reviewed again by the Retirement Committee. The Claimant must file a petition
for review with the Retirement Committee within 60 days after receipt of the
notice of decision issued by the Retirement Committee. The petition shall state
the specific reasons why the Claimant believes he or she is entitled to benefits
or to greater or different benefits. Within 60 days after receipt by the
Retirement Committee of the petition, the Retirement Committee shall afford the
Claimant (and counsel, if any) an opportunity to present his or her position to
the Retirement Committee in writing, and the Claimant (or counsel) shall have
the right to review the pertinent documents. The Retirement Committee shall
notify the Claimant of its decision in writing within the 60-day period, stating
specifically the basis of its decision (written in a manner calculated to be
understood by the Claimant) and the specific provisions of the Plan on which the
decision is based. If the 60-day period is not sufficient, the decision may be
deferred for up to another 60-day period at the election of the Retirement
Committee, but notice of this deferral shall be given to the Claimant.
     10.03 Disability Claim for Benefits. If a Claimant makes a claim for
benefits under the Plan that is contingent on the Retirement Committee
determining that the Claimant is Disabled, the Retirement Committee will give
notice to the Claimant within 45 days of the Claimant’s written application for
benefits of the Claimant’s eligibility or noneligibility for benefits under the
Plan. If special circumstances require an extension, the Retirement Committee
will notify the Claimant within the 45-day processing period that additional
time is needed. The notice will specify the circumstances requiring the
extension and the date a decision can be expected. The extension notice will
also: (a) explain the standards for approving a disability claim; (b) state the
unresolved issue(s) that prevent the Retirement Committee from reaching a
decision; and (c) describe any additional information needed to resolve the
issue(s). If the Retirement Committee requests the Claimant to provide
additional information so it can process the claim, the Claimant will be given
at least 45 days in which to provide the information. Otherwise, the initial
extension cannot exceed 30 days. If circumstances require further extension, the
Retirement Committee will notify the Claimant before the end of the initial
30-day extension. The notice will specify the circumstances requiring the
further extension and the date a decision can be expected. In no event will a
decision be postponed beyond an additional 30 days after the end of the first
30-day extension. If the disability claim is denied based on an internal rule,
guideline, protocol, or other similar provision, in addition to the notice
provisions described in this section, the Retirement Committee’s notice will
provide that a copy of such rule, guideline, protocol or other similar provision
is available upon request and free of charge. The notice will also identify any
medical or vocational experts consulted on the claim. The Claimant may obtain
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits and may request, in writing, a
list of medical or vocational experts consulted.

36



--------------------------------------------------------------------------------



 



     10.04 Review of a Denied Disability Claim. A Claimant may request a review
of the Retirement Committee’s decision regarding a disability claim within
180 days after receipt of the denial of the disability claim. This request must
be in writing and addressed to the Retirement Committee. The Claimant may, but
is not required to, submit written comments, documents, records and other
information relating to the claim for benefits. The review will take into
account any such comments, documents, records and other information submitted by
the Claimant relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination. The review
will be conducted by someone different from the person who originally denied the
claim. This person cannot be a subordinate of the person who originally denied
the claim. If the original denial of the claim was based on a medical judgment,
the reviewer will consult with an appropriate health care professional who was
not consulted on the original claim and who is not subordinate to someone who
was. The Claimant will receive notice of the reviewer’s final decision regarding
the disability claim within 45 days of the request for review.
     10.05 Deadline to File Claim. To be considered timely under the Plan’s
Claims Procedures, a claim must be filed under Section 10.1 or 10.3 within one
year after the Claimant knew or reasonably should have known of the principal
facts upon which the claim is based. Knowledge of all facts that the Participant
knew or reasonably should have known shall be imputed to the Claimant for the
purpose of applying this deadline.
     10.06 Exhaustion of Administrative Remedies. The exhaustion of the Plan’s
claims procedures is mandatory for resolving every claim and dispute arising
under this Plan. As to such claims and disputes: (a) no Claimant shall be
permitted to commence any legal action to recover Plan benefits or to enforce or
clarify rights under the Plan under Section 502 or Section 510 of the Employee
Retirement Income Security Act of 1974 as amended (ERISA) or under any other
provision of law, whether or not statutory, until the claims procedures have
been exhausted in their entirety; and (b) in any such legal action all explicit
and all implicit determinations by the Retirement Committee, Trustee or Plan
administrator, as the case may be, (including, but not limited to,
determinations as to whether the claim, or a request for a review of a denied
claim, was timely filed) shall be afforded the maximum deference permitted by
law.
     10.07 Deadline to File Legal Action. No legal action to recover Plan
benefits or to enforce or clarify rights under the Plan under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, may be brought by any Claimant on any matter pertaining to this Plan
unless the legal action is commenced in the proper forum before the earlier of:
(a) 30 months after the Claimant knew or reasonably should have known of the
principal facts on which the claim is based, or (b) six months after the
Claimant has exhausted the claims procedure under this Plan. Knowledge of all
facts that the Participant knew or reasonably should have known shall be imputed
to every Claimant who is or claims to be a Beneficiary of the Participant or
otherwise claims to derive an entitlement by reference to the Participant for
the purpose of applying the previously specified periods.
     10.08 Committee Discretion; Court Review. The Retirement Committee and all
persons determining or reviewing claims have full discretion to determine
benefit claims under the Plan. Any interpretation, determination or other action
of such persons shall be subject to review only if it is arbitrary or capricious
or otherwise an abuse of discretion. Any review of a final decision

37



--------------------------------------------------------------------------------



 



or action of the persons reviewing a claim shall be based only on such evidence
presented to or considered by such persons at the time they made the decision
that is the subject of review.
ARTICLE 11
ADMINISTRATION
     11.01 Administration. Except as otherwise provided herein, the Plan shall
be administered by the Retirement Committee. The Employer Group shall bear all
costs of the Plan, as determined by the Plan Sponsor.
     11.02 Powers of the Retirement Committee. The Retirement Committee shall
have all powers necessary to administer the Plan, including, without limitation,
powers:
     (a) to interpret the provisions of the Plan;
     (b) to find any facts necessary to determine a claim under Article 9; and
     (c) to establish rules for the administration of the Plan and to prescribe
any forms required to administer the Plan.
     11.03 Actions of the Plan Sponsor and Retirement Committee. All
determinations, interpretations, rules and decisions of the Plan Sponsor or the
Retirement Committee shall be conclusive and binding upon all persons having or
claiming to have any interest or right under the Plan.
     11.04 Delegation. The Plan Sponsor and the Retirement Committee shall have
the power to delegate specific duties and responsibilities to officers or other
employees of the Employer Group or other individuals or entities. Any such
delegation may allow further delegations by the individual or entity to whom the
delegation is made. Any such delegation may be rescinded at any time. Each
person or entity to whom a duty or responsibility has been delegated shall be
responsible for the exercise of such duty or responsibility and shall not be
responsible for any act or failure to act of any other person or entity.
     11.05 Reports and Records. The Plan Sponsor and the Retirement Committee
and those to whom they have delegated duties under the Plan shall keep records
of all their proceedings and actions and shall maintain books of account,
records and other data as shall be necessary for the proper administration of
the Plan and for compliance with applicable law.
     11.06 Correction Of Plan Errors. The Retirement Committee, in conjunction
with the Plan Sponsor, may correct any failures of the Plan to comply in
operation (an “Operational Failure”), and any failure of the Plan document to
comply, in either case with Code section 409A (or the Treasury Regulations
issued thereunder), as the Retirement Committee deems necessary. Without
limiting the Retirement Committee’s authority under the preceding sentence, the
Retirement Committee, as it determines to be reasonable and appropriate, may
correct the Plan document during the transition period set forth in those
regulations and other guidance issued under Code section 409A, and correct any
operational failure under any applicable method described in Internal Revenue
Service Notice 2007-100 or any later correction procedures issued under Code
section 409A. To correct an Operational Failure that is an incorrect deferral of
a

38



--------------------------------------------------------------------------------



 



Participant’s Compensation or an incorrect payment of Plan benefits, the
Retirement Committee shall, to the extent permitted or required under the
applicable correction procedure (a) require the Plan Sponsor to adjust the
Participant’s current Compensation (or, if that is not reasonably practicable,
otherwise pay or obtain repayment from the Participant); (b) retroactively
correct the balances of the Participant’s Deferral Account and Employer
Contribution Account, and the Investment Return or Loss on those Accounts, to
reflect that correction as if the Operational Failure had never occurred; and
(c) provide such statements and reports to the Participant and the Internal
Revenue Service as may be required by such correction procedures.
ARTICLE 12
AMENDMENT AND TERMINATION
     This Article 12 is effective as of January 1, 2005.
     12.01 Right to Amend and Terminate. Subject to the restrictions set forth
in Sections 12.02 and 12.03, the Plan Sponsor expects the Plan to be permanent,
but necessarily must, and hereby does, reserve the right to amend, suspend or
terminate the Plan, in full or in part, at any time and from time to time. The
power to amend includes the power to change any Investment Return or Loss rates
and the Declared Rate, except with respect to any such amounts derived from such
rates that have already been credited to an Account. Any such Plan amendment,
suspension or termination documents shall be filed with the Plan documents.
     12.02 Protection of Participants upon Amendment and Termination. No
amendment, suspension or termination of this Plan shall adversely affect the
rights of a Participant, Alternate Payee or Beneficiary to any non-forfeitable
portion of a Participant’s Account; provided, however, that to the extent
permitted under Section 9.08, or Section 12.03 in the event of a Plan
termination, Plan Sponsor may in its sole discretion accelerate or delay payment
of all non-forfeited amounts previously credited to Accounts (whether or not
payment has commenced), to the extent permitted or required under Section 9.08
or Section 12.03.
     12.03 Plan Termination Procedures and Restrictions. If the Plan Sponsor
terminates the Plan, the unpaid balance of each Account shall become fully
vested and non-forfeitable, no more Compensation will be deferred under any
Participant’s Deferral Agreement, each Participant’s Compensation payable after
the Plan termination will be paid without regard to his or her Deferral
Agreement (except for amounts already credited to his or her Account),
Investment Return or Loss will no longer be credited or debited to Accounts
after the Plan termination date, interest will be credited (and compounded
annually) to each Account at the Declared Rate in effect on the Plan’s
termination date (from that date until the Account balances have been paid to
Participants or their Beneficiaries) and such balances shall be payable at the
time and in the manner otherwise required or elected under the Plan, except that
any Exempt Benefits shall be payable at the time and in the manner provided in
the 2004 Plan Document for a Plan termination; provided, however, that, in the
sole discretion of the Plan Sponsor, such payments (other than the payment of
Exempt Benefits) may be accelerated or delayed as set forth below if the Plan
termination occurs under any of the following circumstances:
     (a) Change in Control. If (i) the Plan is irrevocably terminated by the
Plan Sponsor within the 30 days preceding or the 12 months following the
occurrence of a

39



--------------------------------------------------------------------------------



 



Change in Control (including any Change in Control defined in Section 6.04, and
any other “change in control” defined under Code section 409A), and (ii) all
non-qualified deferred compensation arrangements that are sponsored by the
Employer Group immediately after the time of such Change in Control and would be
aggregated with this Plan as a “single plan” under Code section 409A are also
irrevocably terminated within such period, with respect to each participant who
experienced the same Change in Control, and their vested benefits are
distributed in taxable payments within 12 months after such arrangements are
terminated, then the remaining vested balance of each Account (other than any
Exempt Benefit) shall be paid in a cash lump sum and included in the taxable
income of the each recipient on the date of such payment; and each such payment
shall be made on or before the last day of the 12-month period beginning on the
Plan termination date. For purposes of this subsection (a), “Plan Sponsor” shall
mean the employer that remains primarily liable, immediately after the Change in
Control, for payment of Plan benefits.
     (b) Dissolution of Plan Sponsor. If the Plan is terminated within 12 months
of the Plan Sponsor’s dissolution and that dissolution is taxable under Code
section 331, then the remaining balance of each Account (other than any Exempt
Benefit) shall be paid in a cash lump sum and included in the taxable income of
each recipient on the date of such payment; and each such payment shall be made
on or before the end of the later of the following years: (i) the calendar year
in which the Plan is terminated, or (ii) the first calendar year in which the
payment is administratively practicable.
     (c) Discretionary Plan Termination. If the Plan is terminated in the
discretion of the Plan Sponsor, the payment of Plan benefits (other than any
Exempt Benefits) may be accelerated as provided below, but only if all of the
following conditions are satisfied: (i) neither of the preceding subsections
(a) and (b) apply to the Plan termination; (ii) the liquidation of the Plan is
not associated with a turndown in the financial health of the Plan Sponsor or
the Employer Group; (iii) all non-qualified deferred compensation arrangements
that are sponsored by the Employer Group and would be aggregated with this Plan
as a “single plan” under Code section 409A (if the same Participant participated
in all of those arrangements) are also terminated; (iv) no member of the
Employer Group adopts (at any time within three years after the Plan’s
termination and liquidation) any new non-qualified deferred compensation
arrangement that would be aggregated with this Plan in that same manner; (v) the
Plan Sponsor shall continue to pay benefits (other than any Exempt Benefits)
under this Plan and such other terminated arrangements, as if none of them had
terminated, for at least the first 12-month period beginning on the Plan
termination date; and (vi) the remaining balance of each Account (other than any
Exempt Benefit) and all remaining benefits under such other terminated
arrangements shall be paid within 24 months after the Plan termination date in
the form of cash lump sums that are included in the taxable income of each
recipient on the date of such payment.
ARTICLE 13
MISCELLANEOUS
     13.01 No Guaranty of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract of employment between any member of the
Employer Group and any

40



--------------------------------------------------------------------------------



 



Participant or other employee. Nothing contained herein shall give any
Participant or other employee the right to be retained in the employ of the
Employer Group or in any existing position, or to interfere with the right of
any member of the Employer Group to discharge any Participant or other employee
at any time, nor shall it give any member of the Employer Group the right to
require any Participant or other employee to remain in its employ or to
interfere with the right of a Participant or other employee to terminate
employment at any time.
     13.02 Life Insurance and Funding. To the extent permitted under applicable
laws, the Plan Sponsor in its sole discretion may apply for and procure as owner
and for its own benefit, insurance on the life of a Participant, in such amounts
and in such forms as the Plan Sponsor may choose. The Participant shall have no
interest whatsoever in any such policy or policies, but at the request of the
Plan Sponsor shall submit to medical examinations and supply such information
and execute such documents as may be required by the insurance company or
companies to whom the Plan Sponsor has applied for insurance.
     The rights of a Participant or Alternate Payee (or his or her spouse, other
Beneficiary or estate) to benefits under the Plan shall be solely those of an
unsecured general creditor of the Plan Sponsor. Any insurance policy on the life
of a Participant or former Participant, or other assets acquired by or held by
the Plan Sponsor, shall not be deemed to be held under any trust for the benefit
of any Participant or Alternate Payee (or his or her spouse, other Beneficiary
or estate), or as security for the performance of the obligations of the Plan
Sponsor, but shall be and remain, general, unpledged and unrestricted assets of
the Plan Sponsor.
     The Plan Sponsor may establish a trust to facilitate management of any life
insurance and other assets that may be used to pay Plan benefits, but the assets
of any such trust shall remain subject to the claims of the Plan Sponsor’s
general creditors; and no Participant or Alternate Payee (or his or her spouse,
other Beneficiary or estate) shall have any right to any of such assets, except
in the capacity as unsecured general creditor of the Plan Sponsor. To the extent
that any of the benefits accrued for a Participant under this Plan are paid to a
Participant or Alternate Payee (or his or her spouse, other Beneficiary or
estate) by the trustee of such a trust, the Participant’s Account shall be
reduced by the amount of such payment and the Plan Sponsor’s obligation, if any,
to pay that amount of benefits under this Plan shall be discharged to the extent
of the trustee’s payment.
     13.03 Non-Alienation. No benefit payable at any time under this Plan shall
be subject in any manner to alienation, sale, transfer, pledge, attachment or
encumbrance of any kind; provided, however, that:
     (a) in the event that, at the time of a Participant’s Separation from
Service (or, in the case of any Exempt Benefits, his or her Termination of
Employment), the Participant is indebted to any member of the Employer Group,
such member shall have the right to offset any such indebtedness (including any
interest thereon) to the fullest extent permitted by law against any benefits
otherwise due under this Plan with respect to the Participant, by applying such
indebtedness (including any interest thereon) pro-rata to each successive
benefit payment when it becomes due thereafter, until the full amount of the
debt and any interest owed to any member of the Employer Group has been paid;
and

41



--------------------------------------------------------------------------------



 



     (b) all or any portion of a Participant’s unpaid benefits under this Plan
may be assigned by court order to the Participant’s former spouse in connection
with a dissolution of their marriage, but only if the Retirement Committee
determines, in its sole discretion, that the order satisfies such requirements
of a “qualified domestic relations order” as are set forth in paragraphs
(1) through (3) of Code section 414(p), as if the Plan were a plan described in
Code section 401(a)(13); provided, however, that no such assigned benefit shall
be payable in a form or at a time not otherwise permitted under the Plan. The
federal income and payroll taxation of any Plan benefits assigned as provided in
the preceding sentence shall be governed by Revenue Rulings 2002-22 and 2004-60,
or any applicable guidance subsequently published by the Internal Revenue
Service or the Department of the Treasury.
     13.04 Applicable Laws. Effective as of January 1, 2005, the Plan and all
rights hereunder shall be governed by and construed according to Code section
409A (in the manner provided in subsection (b) of Section 1.02 above), other
applicable federal laws and the applicable laws of the State of Minnesota,
except to the extent such State laws are preempted by the federal laws of the
United States of America.
     13.05 Form of Communication. Any election, application, claim, notice or
other communication required or permitted to be made by a Participant or
Beneficiary to the Plan Sponsor or the Retirement Committee shall be made in
writing (including any electronic writing recognized under applicable law and
permitted by the Retirement Committee), and in such form as the Retirement
Committee shall prescribe. Any written communication made under this Plan shall
be effective upon mailing, if sent by first class mail, postage pre-paid, and
addressed to either (a) the address of the Participant or Beneficiary last shown
in the Plan Sponsor’s records; or (b), if sent to the Retirement Committee or
Plan Sponsor, its principal offices at Minneapolis, Minnesota, to the attention
of the “Retirement Committee” or one of its members.
     13.06 Captions. The captions at the head of the Articles and Sections of
this Plan are designed for convenient reference only and are not to be used for
the purpose of interpreting any provision of this Plan.
     13.07 Severability. The invalidity of any portion of this Plan shall not
invalidate the remainder thereof; and in any such case the remainder shall
continue in full force and effect, to the extent that any purposes of the Plan
may still be carried out.
     13.08 Binding Instrument. The provisions of this Plan shall be binding upon
each Participant and Alternate Payee (and their respective heirs, personal
representatives and Beneficiaries); and upon the Retirement Committee and the
Plan Sponsor, its successors and assigns.
[signature page follows]

42



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Retirement Committee has approved this instrument
at its meeting on August 29, 2008; and has caused this instrument to be executed
by an officer of the Plan Sponsor on this 9th day of December, 2008, but
effective as of January 1, 2008, except as otherwise specified herein.

            G&K SERVICES, INC.
      By   /s/ Jeffrey L. Cotter         Its Vice President, General Counsel   
       

43



--------------------------------------------------------------------------------



 



         

Exhibit A
to the
G&K SERVICES
EXECUTIVE DEFERRED COMPENSATION PLAN
Description of Investment Funds Used to Measure
Investment Return or Loss
(Effective as of September 7, 2007)

1.   Stable Income Fund. The Wells Fargo Stable Income Fund invests in
short-term investment-grade securities, including mortgage-backed securities and
U.S. government obligations.   2.   Bond Fund. The MFS Research Bond Fund
invests in fixed-income securities.   3.   Balanced Fund. The Oakmark Equity &
Income Fund invests in equities and U.S. government and corporate debt rated AA
or higher. It may invest up to 20% of assets in unrated debt or debt rated below
investment-grade. The fund may also invest in up to 25% of assets in foreign
securities.       This Fund has been designated by the Retirement Committee as
the default investment measurement fund described at the end of Section 7.02(a)
of the Plan.   4.   Large Cap Equity Funds.

  •   The Wells Fargo Advantage Index Fund invests in common stocks to replicate
the total rate of return of the S&P 500 Index, before fees and expenses.     •  
The T. Rowe Price Growth Stock Fund will normally invest in at least 80% of
assets in the common stock of a diversified group of growth companies.

5.   Small Cap Equity Fund. The Heartland Value Fund invests in equity
securities of small companies with market capitalizations of less than
$1.5 billion and may invest a significant portion of assets in companies with
market capitalizations of less than $300 million. It may invest up to 15% of
assets in liquid securities.   6.   International Equity. The American Funds
EuroPacific Fund normally invests at least 80% of assets in securities of
issuers located in Europe and the Pacific Basin.

     For valuation purposes under this Plan, any Investment Return or Loss
measured by any of the Funds listed above will be adjusted periodically,
pursuant to Section 7.01, to reflect unit market value changes in each of such
funds, and to reflect applicable fees, including short term trading fees.

 